 



Exhibit 10.1
 
REVOLVING CREDIT AGREEMENT
Dated as of July 5, 2006
among
WCA WASTE CORPORATION,
as Borrower,
COMERICA BANK,
as Administrative Agent and Collateral Agent,
and
THE LENDERS PARTY HERETO
Revolving Credit Facility
(with Swing Line Facility and Letter of Credit Facility)
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions and Accounting Matters
    1  
Section 1.01 Certain Defined Terms
    1  
Section 1.02 Terms Generally
    22  
Section 1.03 Accounting Terms and Determinations
    22  
ARTICLE II Commitments
    22  
Section 2.01 Loans and Letters of Credit
    22  
(a) Revolving Credit Loans
    22  
(b) Swing Line Loans
    23  
(c) Letters of Credit
    25  
(d) Limitation on Types of Loans
    25  
Section 2.02 Borrowings, Continuations and Conversions, Letters of Credit
    26  
(a) Borrowings
    26  
(b) Minimum Amounts
    26  
(c) Notices
    26  
(d) Continuation Options
    26  
(e) Conversion Options
    26  
(f) Advances
    27  
(g) Letters of Credit
    27  
Section 2.03 Changes of Aggregate Revolving Credit Commitments
    28  
Section 2.04 Increase in Aggregate Revolving Credit Commitments
    28  
Section 2.05 Fees
    30  
(a) Commitment Fee
    30  
(b) Letter of Credit Fees
    31  
Section 2.06 Several Obligations
    31  
Section 2.07 Evidence of Debt
    32  
Section 2.08 Prepayments
    32  
(a) Voluntary Prepayments
    32  
(b) Mandatory Prepayments
    33  
(i) Revolving Credit Commitment Reductions
    33  
(ii) Upon Transfers and Issuances of Equity
    33  

 i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
(iii) Generally
    33  
(iv) Transfers of Non-Core Assets
    34  
Section 2.09 Assumption of Risks
    34  
Section 2.10 Obligation to Reimburse and to Prepay
    34  
Section 2.11 Lending Offices
    36  
ARTICLE III Payments of Principal and Interest
    36  
Section 3.01 Repayment of Loans
    36  
(a) Revolving Credit Loans
    36  
(b) Swing Line Loans
    36  
Section 3.02 Interest
    37  
(a) Interest Rates
    37  
(b) Post-Default Rate
    37  
(c) Due Dates
    37  
(d) Determination of Rates
    37  
ARTICLE IV Payments; Pro Rata Treatment; Computations; Etc
    38  
Section 4.01 Payments
    38  
Section 4.02 Pro Rata Treatment
    38  
Section 4.03 Computations
    38  
Section 4.04 Non-receipt of Funds by the Administrative Agent
    39  
(a) Funding by Lenders; Presumption by Administrative Agent
    39  
(b) Payments by Borrower; Presumptions by Administrative Agent
    39  
Section 4.05 Set-off, Sharing of Payments, Etc
    39  
ARTICLE V Yield Protection
    41  
Section 5.01 Increased Costs
    41  
(a) Increased Costs Generally
    41  
(b) Capital Requirements
    41  
(c) Certificates for Reimbursement
    42  
(d) Delay in Requests
    42  
Section 5.02 Taxes
    42  
(a) Payments Free of Taxes
    42  

 ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
(b) Payment of Other Taxes by the Borrower
    42  
(c) Indemnification by the Borrower
    42  
(d) Evidence of Payments
    43  
(e) Status of Lenders
    43  
(f) Treatment of Certain Refunds
    44  
Section 5.03 Mitigation Obligations; Replacement of Lenders
    44  
(a) Designation of a Different Lending Office
    44  
(b) Replacement of Lenders
    44  
(c) Time Limited
    45  
(d) Non Discriminatory Basis
    45  
Section 5.04 Compensation
    45  
ARTICLE VI Conditions Precedent
    46  
Section 6.01 Initial Funding
    46  
Section 6.02 Initial and Subsequent Loans and Letters of Credit
    47  
Section 6.03 Conditions Precedent for the Benefit of Lenders
    48  
Section 6.04 Determinations Under Section 6.01
    48  
Section 6.05 No Waiver
    48  
ARTICLE VII Representations and Warranties
    48  
Section 7.01 Corporate Existence
    49  
Section 7.02 Financial Condition
    49  
Section 7.03 Litigation
    49  
Section 7.04 No Breach
    49  
Section 7.05 Authority
    50  
Section 7.06 Approvals
    50  
Section 7.07 Use of Proceeds
    50  
Section 7.08 ERISA
    50  
Section 7.09 Taxes
    51  
Section 7.10 Titles, etc
    52  
Section 7.11 No Material Misstatements
    52  
Section 7.12 Investment Company Act
    52  

 iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 7.13 Public Utility Holding Company Act
    52  
Section 7.14 Subsidiaries
    53  
Section 7.15 Location of Business and Offices
    53  
Section 7.16 Defaults
    53  
Section 7.17 Environmental Matters
    53  
Section 7.18 Compliance with the Law
    54  
Section 7.19 Insurance
    55  
Section 7.20 Restriction on Liens
    55  
Section 7.21 Material Agreements
    55  
ARTICLE VIII Affirmative Covenants
    56  
Section 8.01 Reporting Requirements
    56  
(a) Annual Financial Statements of Borrower
    56  
(b) Annual Financial Statements of Borrower
    56  
(c) Quarterly Financial Statements
    56  
(d) Annual Projections
    57  
(e) Notice of Default, Etc.
    57  
(f) Other Accounting Reports
    57  
(g) SEC Filings, Etc.
    57  
(h) Notices Under Other Loan Agreements
    57  
(i) Acquisition Target Financial Statements
    57  
(j) Other Matters
    58  
Section 8.02 Litigation
    58  
Section 8.03 Maintenance, Etc
    58  
(a) Generally
    58  
(b) Proof of Insurance
    59  
(c) Operation of Properties
    59  
Section 8.04 Environmental Matters
    59  
(a) Establishment of Procedures
    59  
(b) Notice of Action
    60  
(c) Future Acquisitions
    60  

 iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 8.05 Further Assurances
    60  
Section 8.06 Performance of Obligations
    60  
Section 8.07 ERISA Information and Compliance
    60  
Section 8.08 Subsidiary Guarantors
    61  
Section 8.09 Treasury Management System
    61  
ARTICLE IX Negative Covenants
    61  
Section 9.01 Debt
    61  
Section 9.02 Liens
    62  
Section 9.03 Investments
    63  
Section 9.04 Dividends, Distributions and Redemptions; Etc
    63  
Section 9.05 Sales and Leasebacks
    63  
Section 9.06 Nature of Business; Amendments of Constitutive Documents
    64  
Section 9.07 Limitation on Leases
    64  
Section 9.08 Mergers, Etc
    64  
Section 9.09 Proceeds of Loans; Letters of Credit
    64  
Section 9.10 ERISA Compliance
    64  
Section 9.11 Sale or Discount of Receivables
    65  
Section 9.12 Leverage Ratio
    65  
Section 9.13 Net Worth
    66  
Section 9.14 Senior Secured Funded Debt Leverage Ratio
    66  
Section 9.15 Adjusted EBIT Debt Service Ratio
    66  
Section 9.16 Capital Expenditures
    66  
Section 9.17 Sale of Properties
    66  
Section 9.18 Environmental Matters
    67  
Section 9.19 Transactions with Affiliates
    67  
Section 9.20 Subsidiaries
    67  
Section 9.21 Negative Pledge Agreements
    67  
Section 9.22 Prepayments of Debt; Amendment of Documents
    67  
ARTICLE X Events of Default; Remedies
    68  
Section 10.01 Events of Default
    68  

 v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 10.02 Remedies
    70  
ARTICLE XI The Agent
    71  
Section 11.01 Appointment and Authority
    71  
Section 11.02 Rights as a Lender
    71  
Section 11.03 Exculpatory Provisions
    71  
Section 11.04 Reliance by any Agent
    72  
Section 11.05 Delegation of Duties
    72  
Section 11.06 Resignation of an Agent
    73  
Section 11.07 Non-Reliance on Agent and Other Lenders
    73  
Section 11.08 No Other Duties, etc
    73  
Section 11.09 Issuing Bank as Agent
    74  
Section 11.10 Collateral and Guaranty Matters
    74  
Section 11.11 Indemnification
    74  
ARTICLE XII Miscellaneous
    75  
Section 12.01 Waiver
    75  
Section 12.02 Notices
    75  
(a) Notices Generally
    75  
(b) Electronic Communications
    75  
(c) Change of Address, Etc
    77  
Section 12.03 Payment of Expenses, Indemnities, etc
    77  
Section 12.04 Amendments, Etc
    79  
Section 12.05 Successors and Assigns
    80  
(a) Successors and Assigns Generally
    80  
(b) Assignments by Lenders
    80  
(c) Register
    81  
(d) Participations
    81  
(e) Limitations upon Participant Rights
    82  
(f) Certain Pledges
    82  
(g) Dissenting Lenders
    82  
Section 12.06 Invalidity
    83  

 vi



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 12.07 Counterparts, etc
    83  
(a) Counterparts; Integration; Effectiveness
    83  
(b) Electronic Execution of Assignments
    83  
Section 12.08 Survival
    83  
Section 12.09 Captions
    84  
Section 12.10 Governing Law; Submission to Jurisdiction
    84  
(a) Governing Law
    84  
(b) Submission to Jurisdiction
    84  
(c) Waiver of Venue
    84  
(d) Service of Process
    84  
Section 12.11 Interest Rate Limitation
    84  
Section 12.12 WAIVER OF JURY TRIAL
    85  
Section 12.13 Right of Setoff
    85  
Section 12.14 Confidentiality
    85  
Section 12.15 Exculpation Provisions
    86  
Section 12.16 USA Patriot Act Notice
    87  
Section 12.17 Release
    87  

 vii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

          Annex:
 
       
I
  -   List of Percentage Shares and Aggregate Revolving Credit Commitments
 
        Schedules:
 
       
1.1
  -   Existing LCs
7.02
  -   Financial Condition
7.03
  -   Litigation
7.10
  -   Titles, Etc.
7.14
  -   Subsidiaries
7.17
  -   Environmental Matters
7.19
  -   Insurance
7.21
  -   Material Agreements
9.01
  -   Debt
9.02
  -   Liens
9.03
  -   Investments
 
       
Exhibits:
       
 
       
A
  -   Form of Compliance Certificate
B
  -   Form of Borrowing, Continuation and Conversion Request
C
  -   Form of Commitment and Acceptance
D
  -   Form of Note
E
  -   Closing Checklist
F
  -   Form of Assignment and Assumption

 viii



--------------------------------------------------------------------------------



 



     THIS REVOLVING CREDIT AGREEMENT dated as of July 5, 2006, is among WCA
WASTE CORPORATION, a Delaware corporation (the “Borrower”); each of the lenders
that is a party hereto or which becomes a party hereto as provided in
Section 12.05 (individually, together with its successors and assigns, a
“Lender” and, collectively, the “Lenders”); and COMERICA BANK, a Michigan
banking corporation (in its individual capacity, “Comerica”), as administrative
agent and collateral agent hereunder in such capacity (in such capacity,
together with its successors in such capacity, the “Administrative Agent” and
the “Collateral Agent” and the “Agent”).
R E C I T A L S
     A. The Borrower’s wholly-owned subsidiary WCA Waste Systems, Inc., a
Delaware corporation (“WCA Waste Systems”), Wells Fargo Bank, National
Association (“Wells Fargo”) as “Administrative Agent” and “Collateral Agent” and
certain banks and other financial institutions entered into that certain First
Lien Credit Agreement dated as of April 28, 2005 (as the same has been amended,
modified and supplemented, the “Existing Credit Agreement”) pursuant to which
Wells Fargo and certain banks and other financial institutions made certain
credit facilities available to WCA Waste Systems (“Existing Credit Facility”).
     B. The Borrower and certain subsidiaries of Borrower and WCA Waste Systems,
guaranteed payment of the Existing Credit Facility and, together with WCA Waste
Systems, granted to Wells Fargo, as “Collateral Agent”, security interests and
other liens on substantially all of their respective assets as security for the
Existing Credit Facility.
     C. The Borrower desires to refinance the Existing Credit Facility with
Administrative Agent and the Lenders to replace WCA Waste Systems as the
Borrower in accordance with the terms and conditions of this Agreement,
including without limitation, replacement or amendment and continuation of the
guarantees and collateral security provided pursuant to the Existing Credit
Agreement.
     D. The Borrower has requested and the Administrative Agent and the Lenders
have agreed to refinance indebtedness under the Existing Credit Facility and to
amend and restate the Existing Credit Agreement upon the terms and conditions
hereinafter set forth.
     E. In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
ARTICLE I
Definitions and Accounting Matters
     Section 1.01 Certain Defined Terms. As used herein, the following terms
shall have the following meanings (all terms defined in this Article I or in
other provisions of this Agreement in the singular to have equivalent meanings
when used in the plural and vice versa):
     “Acquired Business” is defined in the definition of Prior Acquisition
Add-Back.
First Lien Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Acquired Subsidiary” is defined in the definition of Prior Acquisition
Add-Back.
     “Act” is defined in Section 12.16.
     “Additional Volume” means the waste collected by an Acquired Subsidiary or
Acquired Business that (a) prior to the consummation of the acquisition of such
Acquired Subsidiary or Acquired Business, was not being delivered to a landfill
or transfer station owned or operated by the Borrower or any Consolidated
Subsidiary, and (b) subsequent to the consummation of the acquisition of such
Acquired Subsidiary or Acquired Business, is delivered to a landfill or transfer
station owned or operated by the Borrower or any Consolidated Subsidiary.
     “Adjusted EBIT” means, for any period, the sum of (a) EBIT for such period,
plus (b) non-cash charges for accretion on closure and post-closure obligations,
plus (c) non-cash charges associated with the disposal contract between Waste
Management, Inc. and WCA Waste Systems, plus (d) non-cash charges (or minus
non-cash benefits, if applicable) reflecting the adoption of SFAS No. 123 (and
all amendments thereto), plus (e) all non-cash charges related to restricted
stock and redeemable stock interests granted to officers, directors and
employees, plus (f) non-cash expense (or minus non-cash income, if applicable)
associated with FAS 133 treatment of any Hedging Agreements, plus (g) non-cash
losses on asset sales in an aggregate amount not to exceed $500,000.
     “Adjusted EBIT Debt Service Ratio” means, with respect to the Borrower and
its Consolidated Subsidiaries, the ratio of (i) Adjusted EBIT for the four
fiscal quarters ending on such date to (ii) cash interest expense, plus (x) the
current portion of capitalized leases for the following four fiscal quarters,
plus (y) the current portion of principal payments of Debt, excluding payments
made on the Revolving Credit Loans and prepaid insurance premiums, required to
be paid for the following four fiscal quarters.
     “Administrative Agent” is defined in the preamble.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” of any Person means (a) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(b) any director or executive officer of such first Person or of any Person
referred to in clause (a) above and (c) if any Person in clause (a) above is an
individual, any member of the immediate family (including parents, spouse and
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. For purposes of this definition, any
Person which owns directly or indirectly 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 10% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) such corporation or other Person.
     “Agent” is defined in the preamble.
Revolving Credit Agreement – Page 2

 



--------------------------------------------------------------------------------



 



     “Aggregate Revolving Credit Commitments” at any time equals the sum of the
Revolving Credit Commitments of the Lenders, as the same may be reduced pursuant
to Section 2.03(b) or Section 10.02(a) or increased pursuant to Section 2.04.
The Aggregate Revolving Credit Commitments on the Closing Date shall be
$100,000,000.
     “Agreement” means this Revolving Credit Agreement, as the same may from
time to time be amended, restated, supplemented or modified.
     “Applicable Lending Office” means, for each Lender and for each Type of
Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
offices of such Lender (or of an Affiliate of such Lender) as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office by which its Loans of such Type are to be made and maintained.
     “Applicable Margin” means, on any day, the applicable per annum percentage
set forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio on the most recent Determination Date:

                                                      Letter of Level   Leverage
Ratio   Base Rate Loan   LIBOR Loan   Credit Fees  I  
<3.00:1.00
    .0 %     1.50 %     1.50 %  II  
³ 3.00:1.00 and <3.50:1.00
    .25 %     1.75 %     1.75 %  III  
³ 3.50:1.00 and <4.00:1.00
    .50 %     2.00 %     2.00 %  IV  
³ 4.00:1.00 and <4.50:1.00
    .75 %     2.25 %     2.25 %  V  
³4.50:1.00
    1.00 %     2.50 %     2.50 %

The Applicable Margin shall be established as of the last day of each fiscal
quarter of the Borrower (each, a “Determination Date”) beginning with the
receipt by the Administrative Agent of the Compliance Certificate and the
financial statements for the fiscal quarter ended September 30, 2006 (the
“Initial Determination Date”). Any change in the Applicable Margin following
each Determination Date shall be determined based upon the information and
computations set forth in the financial statements and Compliance Certificate
furnished to the Administrative Agent pursuant to Section 8.01, subject to
review and approval of such computations by the Administrative Agent. Each
change in the Applicable Margin shall be effective as of the first day of the
calendar month following each Determination Date (including, without limitation,
in respect of LIBOR Loans then outstanding notwithstanding that such change
occurs during an Interest Period), and shall remain in effect until the date
that is the first day of the calendar month following the next Determination
Date for which a change in the Applicable Margin occurs; provided, however; if
the Borrower shall fail to deliver any required financial statements or
Compliance Certificate within the time period required by Section 8.01, the
Applicable Margin shall be the highest percentage amount stated for each Type of
Loan as set forth in the above table for the period beginning on the relevant
Determination Date and ending on the date that the appropriate financial
statements and Compliance Certificate are so delivered. Notwithstanding the
foregoing, Level II Applicable Margins shall be in effect hereunder until the
Revolving Credit Agreement – Page 3

 



--------------------------------------------------------------------------------



 



determination thereof based upon Borrowers’ financial statements for the fiscal
quarter ending September 30, 2006, unless (prior to such date) Borrower’s
June 30, 2006 financial statements demonstrate a consolidated Total Leverage
Ratio greater than 3.50:1.00, in which case, the Applicable Margin indicated in
the table above with respect to the corresponding pricing level shall apply;
provided that so long as Borrower has received the $150,000,000 in proceeds from
the Senior Unsecured Debt and the equity offering from Ares (in such amount as
is contributed) on or before July 31, 2006, such amounts shall be included in
Borrower’s June 30, 2006 financial statements.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Ares” means Ares Corporate Opportunities Fund II, L.P.
     “Assignment” is defined in Section 12.05(b)(i).
     “Base Rate” means, with respect to any Base Rate Loan, for any day, the
higher of (a) the Federal Funds Rate for any such day plus 1/2 of 1% or (b) the
Prime Rate for such day. Each change in any interest rate provided for herein
based upon the Base Rate resulting from a change in the Base Rate shall take
effect at the time of such change in the Base Rate.
     “Base Rate Loans” means Loans that bear interest at rates based upon the
Base Rate.
     “Borrower” is defined in the preamble.
     “Business Day” means any day other than a day on which commercial banks are
authorized or required to close in the States of Michigan and Texas and, where
such term is used in the definition of “Quarterly Date” or if such day relates
to a borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a LIBOR
Loan or a notice by the Borrower with respect to any such borrowing or
continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.
     “Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Governmental
Requirement, (b) any change in any Governmental Requirement or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:
Revolving Credit Agreement – Page 4

 



--------------------------------------------------------------------------------



 



     (a) with respect to Borrower, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding Ares, its successors or assigns, as holder of the preferred stock or
any common stock into which the preferred stock is converted in the Borrower,
now held by Ares, originally purchased pursuant to the Preferred Stock Purchase
Agreement referenced in Section 6.01(k), any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of Borrower entitled to vote for members of the
board of directors or equivalent governing body of Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or
     (b) with respect to Borrower, during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of Borrower cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) the Borrower shall fail beneficially to own, directly or indirectly,
100% of the outstanding Equity Interests of Holdings on a fully-diluted basis
except as permitted in Section 9.17; or
     (d) Holdings shall fail beneficially to own, directly or indirectly, 100%
of the outstanding Equity Interests of the WCA Waste Systems on a fully-diluted
basis; or
     (e) WCA Waste Systems shall fail to own, directly or indirectly, 100% of
the outstanding Equity Interests of the Guarantors (excluding Holdings) on a
fully-diluted basis.
     “Charges” is defined in Section 12.11.
     “Closing Date” means the date on which the conditions specified in Section
6.01 are satisfied.
Revolving Credit Agreement – Page 5

 



--------------------------------------------------------------------------------



 



     “Closure/Post-Closure Letters of Credit” means letters of credit, surety
bonds or other instruments of similar character, the purpose of which is to
provide financial assurance to the various state agencies for closure and
post-closure obligations for the landfills and transfer stations owned or
operated by the Borrower and its Subsidiaries. For purposes of this definition,
“Financial assurance,” “closure” and “post-closure” shall have the meanings set
forth in the administrative code or other comparable regulations of each state
in which such landfill and transfer station is located.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time and any successor statute.
     “Collateral Agent” is defined in the preamble.
     “Comerica” is defined in the preamble.
     “Commitment” means for any Lender, its Revolving Credit Commitment, Swing
Line Commitment (with respect to the Swing Line Lender only), as applicable.
     “Commitment and Acceptance” is defined in Section 2.04(a).
     “Communications” is defined in Section 12.02(b)(iii).
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit A as executed by a Responsible Officer.
     “Consolidated Net Income” means with respect to the Borrower and its
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and its Consolidated Subsidiaries from operations after
allowances for taxes for such period, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Borrower or any Consolidated Subsidiary has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Borrower and its Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in such period by such other Person to
the Borrower or to a Consolidated Subsidiary, as the case may be; (b) the net
income (but not loss) of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary, or is otherwise
restricted or prohibited in each case determined in accordance with GAAP;
(c) the net income (or loss) of any Person acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; (d) any
extraordinary gains or losses, including gains or losses attributable to
Property sales not in the ordinary course of business; and (e) the cumulative
effect of a change in accounting principles and any gains or losses attributable
to write-ups or write downs of assets.
     “Consolidated Subsidiaries” means each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP. Unless
Revolving Credit Agreement – Page 6

 



--------------------------------------------------------------------------------



 



otherwise expressly stated, each reference to the term “Consolidated Subsidiary”
shall mean a Subsidiary consolidated with the Borrower.
     “Debt” means, for any Person the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, debentures, notes or other similar instruments (including principal,
interest, fees and charges, in each case accrued but unpaid); (b) all
obligations of such Person (whether contingent or otherwise) in respect of
bankers’ acceptances, letters of credit, surety or other bonds and similar
instruments; (c) all obligations of such Person to pay, in accordance with GAAP,
the deferred purchase price of Property or services (other than for borrowed
money), including securities repurchase agreements; (d) all obligations under
leases which shall have been, or should have been, in accordance with GAAP,
recorded as capital leases in respect of which such Person is liable (whether
contingent or otherwise); (e) all monetary obligations under (i) a so-called
synthetic, off-balance sheet or tax retention lease, or (ii) an agreement for
the use or possession of property creating obligations that do not appear in the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment); (f) all Debt (as described in the other clauses
of this definition) and other obligations of others secured by a Lien on any
asset of such Person, whether or not such Debt is assumed by such Person;
(g) all Debt (as described in the other clauses of this definition) and other
obligations of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the debtor or obligations of
others; (h) all obligations or undertakings of such Person to maintain or cause
to be maintained the financial position or covenants of others or to purchase
the Debt or Property of others; (i) obligations to deliver goods or services in
consideration of advance payments, excluding prevails of customer accounts in
the ordinary course of business as customary in the business of the Borrower and
its Subsidiaries; (j) obligations to pay for goods or services whether or not
such goods or services are actually received or utilized by such Person
including, without limitation, short term obligations to pay for insurance
premiums; (k) any obligation to purchase, redeem, retire or otherwise acquire
for value any shares of capital stock of such Person, any warrants, options or
other rights to acquire any such shares or any other rights measured by the
value of such shares, warrants, options or other rights; (l) any Debt of a
Special Entity for which such Person is liable either by agreement or because of
a Governmental Requirement; (m) all obligations of such Person under Hedging
Agreements; (n) all obligations of such Person under Equipment Leases; and
(o) all earn–out obligations of such Person payable to a seller and incurred in
connection with an Expansion Expenditure, which obligations are deemed accrued
in accordance with GAAP.
     “Default” means an Event of Default or an event which with notice or lapse
of time or both would become an Event of Default.
     “Determination Date” is defined in the definition of Applicable Margin.
     “Dissenting Lender” is defined in Section 12.05(g).
     “Dollars” and “$” means lawful money of the United States of America.
Revolving Credit Agreement – Page 7

 



--------------------------------------------------------------------------------



 



     “EBIT” means, for any period, the sum of Consolidated Net Income for such
period, plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest and taxes.
     “EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, taxes, depreciation and
amortization.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by the Administrative Agent, the Issuing Bank and the Swing Line
Lender, such approvals not to be unreasonably withheld; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Environmental Laws” means any and all Governmental Requirements pertaining
to health or the environment in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting or at any time has conducted business,
or where any Property of the Borrower or any Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), the Clean Air Act, as
amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection laws. The term “oil” shall have the meaning specified
in OPA, the terms “hazardous substance” and “release” (or “threatened release”)
have the meanings specified in CERCLA, and the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA; provided,
however, that (a) in the event either OPA, CERCLA or RCRA is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and (b) to the extent
the laws of the state in which any Property of the Borrower or any Subsidiary is
located establish a meaning for “oil,” “hazardous substance,” “release,” “solid
waste” or “disposal” which is broader than that specified in either OPA, CERCLA
or RCRA, such broader meaning shall apply.
     “EPA” means the United States Environmental Protection Agency and any
successor Governmental Authority.
     “Equipment Leases” means operating leases for equipment or vehicles having
a term longer than 120 days and an aggregate value of more than $250,000.
     “Equity Interests” means, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other
Revolving Credit Agreement – Page 8

 



--------------------------------------------------------------------------------



 



ownership or profit interests in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
authorized or otherwise existing on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statute.
     “ERISA Affiliate” means each trade or business (whether or not
incorporated) which together with the Borrower or any Subsidiary would be deemed
to be a “single employer” within the meaning of Section 4001(b)(1) of ERISA or
subsections (b) or (c) of Section 414 of the Code.
     “ERISA Event” means (a) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder, unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, (b) the
withdrawal of the Borrower or any ERISA Affiliate from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA and immediately after such withdrawal the Plan has nonforfeitable benefits
which are not fully funded, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC or
(e) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.
     “Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
     “Event of Default” is defined in Section 10.01.
     “Excepted Liens” means: (a) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (b) Liens in connection with workmen’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (c) operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, workmen’s, materialmen’s, construction or other like
Liens arising by operation of law in the ordinary course of business or
statutory landlord’s liens, each of which is in respect of obligations that have
not been outstanding more than 90 days or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP; (d) any Liens reserved in (i) that certain
Royalty Agreement dated May 2, 1996 between Central Missouri Landfill, Inc. and
Olen Howard for royalty obligations and (ii) leases for rent and for compliance
with the terms of such leases, to the extent that any such Lien referred to in
this clause (d) does not materially impair the use of the Property covered by
such Lien for the purposes for which such Property is held by the Borrower or
any Subsidiary or materially impair the value of such Property subject thereto;
(e) encumbrances (other than to secure the payment of borrowed money or the
deferred purchase price of Property or services), easements, restrictions,
Revolving Credit Agreement – Page 9

 



--------------------------------------------------------------------------------



 



servitudes, permits, conditions, covenants, exceptions or reservations in any
rights of way or other Property of the Borrower or any Subsidiary for the
purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in title of any rights of way or other Property
which in the aggregate do not materially impair the use of such rights of way or
other Property for the purposes of which such rights of way and other Property
are held by the Borrower or any Subsidiary or materially impair the value of
such Property subject thereto; (f) deposits of cash or securities to secure the
performance of bids, trade contracts, leases, permits, surety bonds, appeal
bonds, statutory obligations and other obligations of a like nature incurred in
the ordinary course of business; (g) Liens permitted by the Loan Documents;
(h) reservations, covenants, conditions, restrictions and other Liens that arise
or are imposed in connection with host community fee agreements of a type
customary in Borrower’s or any Subsidiary’s business; and (i) Liens securing
judgments for the payment of money not constituting an Event of Default or
securing appeal or other surety bonds related to such judgments.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 5.03(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 5.02(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 5.02(a).
     “Existing Credit Agreement” is defined in the Recitals.
     “Existing LCs” means those letters of credit described on Schedule 1.1
issued pursuant to the Existing Credit Agreement.
     “Expansion Expenditure” means an expenditure made in connection with or in
furtherance of building a new transfer station, starting a new hauling company,
opening an inactive landfill, new municipal contracts that require additional
equipment or other property, or the acquisition of a Person engaged in a similar
line of business as the Borrower and its Subsidiaries, or other growth and
productivity capital expenditures included within the Borrower’s business plan
so long as (a) no Default exists or would exist after giving effect to such
expenditure (including without limitation, no Default would exist under
Sections 9.12 through and including 9.16 after giving effect to such
expenditure), (b) the Administrative Agent
Revolving Credit Agreement – Page 10

 



--------------------------------------------------------------------------------



 



receives and satisfactorily review the due diligence package related to such
expenditure, and (c) if (i) any such Expansion Expenditure exceeds $20,000,000
and (ii) is funded by Borrower requesting a Revolving Credit Loan in connection
therewith, same is approved by the Required Lenders; and “Expansion
Expenditures” shall mean all such expenditures; provided that Borrower shall be
required to deliver to the Administrative Agent a due diligence package related
to such expenditure if such expenditure is either funded by cash or by Borrower
requesting a Revolving Loan in connection therewith.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with a member of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (a) if the date for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
     “Fee Letter” means that certain letter agreement from Comerica to the
Borrower dated June 8, 2006 concerning certain fees in connection with this
Agreement and any agreements or instruments executed in connection therewith.
     “Financial Statements” means the financial statement or statements of
(a) the Borrower described or referred to in the first sentence of Section 7.02
and (b) the Borrower and its Consolidated Subsidiaries described or referred to
in the second sentence of Section 7.02.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Debt” means, collectively, without duplication, whether classified
as Debt, an investment or otherwise on a Person’s consolidated balance sheet,
(a) all Debt described in clauses (a), (b), (d) , (e) and (o) of the definition
of “Debt”, but excluding Closure/Post-Closure Letters of Credit, and (b) all
guaranties and other surety obligations of the Funded Debt of others; provided,
however, that, all obligations in respect of surety bonds and similar
instruments of the nature and for the purposes described in Schedule 7.02, item
1 are not included as Funded Debt, and without duplication, Funded Debt shall be
reduced by the amount of cash to the extent such cash is greater than $1,000,000
and is maintained by the Borrower or any Guarantor.
     “GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time.
Revolving Credit Agreement – Page 11

 



--------------------------------------------------------------------------------



 



     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
     “Guarantor” means Holdings, WCA Waste Systems and each of the Subsidiaries
of WCA Waste Systems now or hereafter in existence.
     “Guaranty Agreement” means that certain Guaranty Agreement dated as of the
Closing Date by and among the Guarantors and the Administrative Agent.
     “Hedging Agreements” means any forward contract, futures contract, swap,
cap, floor, collar, option or other financing agreement or arrangement, the
value of which is dependent upon interest rates, currency exchange rates,
commodities or other indices.
     “Holdings” means WCA Holdings Corporation, a Delaware corporation, and the
parent of WCA Waste Systems.
     “Increase Date” is defined in Section 2.04(b).
     “Increased Use” means, with respect to an Acquired Business or Acquired
Subsidiary, for the applicable period of determination, waste disposed of in its
landfill in excess of Internalized Waste.
     “Increasing Lenders” is defined in Section 2.04(a).
     “Indemnified Costs” is defined in Section 11.12.
     “Indemnified Parties” is defined in Section 12.03(a)(ii).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnity Matters” means any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), claims, demands and
causes of action made or threatened against a Person and, in connection
therewith, all losses, liabilities, damages (including, without limitation,
consequential damages) or reasonable costs and expenses of any kind or nature
whatsoever incurred by such Person whether caused by the sole or concurrent
negligence of such Person seeking indemnification.
     “Information” is defined in Section 12.14(b).
Revolving Credit Agreement – Page 12

 



--------------------------------------------------------------------------------



 



     “Initial Determination Date” is defined in the definition of Applicable
Margin.
     “Initial Funding” means the funding of the initial Loans or issuance of the
initial Letters of Credit upon satisfaction of the conditions set forth in
Sections 6.01 and 6.02.
     “Interest Period” means, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Borrower may select as provided in Section 2.02 (or such
longer period as may be requested by the Borrower and agreed to in writing by
all Lenders), except that each Interest Period which commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
     Notwithstanding the foregoing: (a) no Interest Period may end after the
Termination Date; (b) no Interest Period for any LIBOR Loan may end after the
due date of any installment, if any, provided for in Section 3.01 to the extent
that such LIBOR Loan would need to be prepaid prior to the end of such Interest
Period in order for such installment to be paid when due; (c) each Interest
Period which would otherwise end on a day which is not a Business Day shall end
on the next succeeding Business Day (or, if such next succeeding Business Day
falls in the next succeeding calendar month, on the next preceding Business
Day); and (d) no Interest Period shall have a duration of less than one month
and, if the Interest Period for any LIBOR Loans would otherwise be for a shorter
period, such Loans shall not be available hereunder.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
     “Internalized Waste” means waste collected by the Borrower or an Affiliate
that is disposed of in a landfill (or other form of final disposal) owned or
operated by an Acquired Business or Acquired Subsidiary before consummation of
its acquisition by the Borrower or a Subsidiary.
     “Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person.
     “Issuing Bank” means Comerica or any other Lender or Affiliate of a Lender
agreed to between the Borrower and the Administrative Agent to issue Letters of
Credit.
     “LC Commitment” at any time means $50,000,000.
     “LC Exposure” at any time means the difference between (a) the aggregate
undrawn face amount of all outstanding and uncancelled Letters of Credit plus
the aggregate of all amounts drawn under all Letters of Credit and not yet
reimbursed (including by borrowings hereunder), minus (b) the aggregate amount
of all cash securing outstanding Letters of Credit pursuant to Section 2.10(b).
Revolving Credit Agreement – Page 13

 



--------------------------------------------------------------------------------



 



     “Lender” and “Lenders” are defined in the preamble.
     “Lender Party” and “Lender Parties” are defined in Section 11.12.
     “Letter of Credit Agreements” means the written agreements with the Issuing
Bank, as issuing lender for any Letter of Credit, executed in connection with
the issuance by the Issuing Bank of the Letters of Credit, such agreements to be
on the Issuing Bank’s customary form for letters of credit of comparable amount
and purpose as from time to time in effect or as otherwise agreed to by the
Borrower and the Issuing Bank.
     “Letters of Credit” means the Existing LCs and the letters of credit issued
pursuant to Section 2.01(c) and all reimbursement obligations pertaining to any
such letters of credit, and “Letter of Credit” means any one of the Letters of
Credit and the reimbursement obligations pertaining thereto.
     “Leverage Ratio” means, for Borrower and its Consolidated Subsidiaries,
calculated as of the end of each fiscal quarter the ratio of (a) Funded Debt at
the end of such fiscal quarter to (b) Pro Forma Adjusted EBITDA for the
immediately preceding four fiscal quarters.
     “LIBOR Loans” means Loans the interest rates on which are determined on the
basis of rates referred to in the definition of “LIBOR Rate”.
     “LIBOR Rate” means, for any Interest Period for all LIBOR Loans, an
interest rate per annum equal to the rate per annum obtained by dividing (a) the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period for a period equal to such
Interest Period (provided that, if for any reason such rate is not available,
the term “LIBOR Rate” shall mean, for any Interest Period for all LIBOR Loans,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBO Page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; provided, however, if more than one rate is specified on
Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean of
all such rates) by (b) a percentage equal to 100% minus the LIBOR Rate Reserve
Percentage for such Interest Period.
     “LIBOR Rate Reserve Percentage” for any Interest Period for all LIBOR Loans
means the reserve percentage applicable two Business Days before the first day
of such Interest Period under regulations issued from time to time by the Board
of Governors of the Federal Reserve System (or any successor) for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on LIBOR Loans is determined) having a term equal to such Interest
Period.
Revolving Credit Agreement – Page 14

 



--------------------------------------------------------------------------------



 



     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
     “Loan Documents” means this Agreement, all Letters of Credit, all Letter of
Credit Agreements, the Guaranty Agreement, the Security Agreement, all deeds of
trust and mortgages, and any other agreements, instruments and documents
executed by the Borrower or any of its Subsidiaries.
     “Loans” means the loans as provided for by Sections 2.01(a), (b) and (c).
“Loans” shall include Revolving Credit Loans and Swing Line Loans.
     “Material Adverse Effect” means any set of circumstances or events that
(a) has or could reasonably be expected to have any material and adverse effect
whatsoever upon, or result in or reasonably be expected to result in a material
adverse change in, (A) the assets, liabilities, financial condition, business,
operations or affairs of the Borrower and its Subsidiaries taken as a whole
different from those reflected in the Financial Statements or from the facts
represented or warranted in any Loan Document, or (B) the ability of the
Borrower and its Subsidiaries taken as a whole to carry out their business as at
the Closing Date or as proposed as of the Closing Date to be conducted or meet
their obligations under the Loan Documents on a timely basis, (b) impairs
materially or could be reasonably expected to impair materially the ability of
the Borrower and its Subsidiaries to duly and punctually pay and perform their
obligations under the Loan Documents or (c) impairs materially or could
reasonably be expected to impair materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce its legal
remedies pursuant to the Loan Documents.
     “Maximum Rate” is defined in Section 12.11.
     “Multiemployer Plan” means a Plan defined as such in Section 4001(a)(3) of
ERISA to which the Borrower or any ERISA Affiliate is making or accruing an
obligation to make contributions, or has within the preceding six calendar years
made or accrued an obligation to make contributions.
     “Net Worth” means, as at any date, the sum of the following for the
Borrower and its Consolidated Subsidiaries determined (without duplication) in
accordance with GAAP:
     (a) the amount of preferred stock and common stock at par plus the amount
of surplus of the Borrower, plus
Revolving Credit Agreement – Page 15

 



--------------------------------------------------------------------------------



 



     (b) the retained earnings (or, in the case of retained earnings deficit,
minus the amount of such deficit), minus
     (c) the cost of treasury shares.
     “New Lenders” means (a) an Affiliate of a Lender; (b) an Approved Fund; and
(c) any other Person (other than a natural person) approved by the
Administrative Agent, the Issuing Bank, the Swing Line Lender and the Borrower
(such approval not to be unreasonably withheld) that, immediately prior to its
issuance of a Commitment pursuant to Section 2.04 was not a Lender hereunder.
     “Non-Core Asset” means real Property of the Borrower or any Guarantor which
is not used to (a) generate or produce any revenue, (b) generate or produce
revenue in excess of a de minimus amount or (c) generate revenue other than from
a source or sources that are not a part of the waste collection, transfer and
disposal business.
     “Obligations” means all indebtedness, obligations and liabilities of the
Borrower to any of the Lenders, any of their Affiliates, or the Administrative
Agent, individually or collectively, existing on the date of this Agreement or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising or incurred under any Hedging Agreement with any Lender or
any Affiliate of any Lender, in connection with the deposit and/or cash
management products and services provided by Comerica or its Affiliates related
to any deposit or other accounts of the Borrower or any of its Subsidiaries,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans made or reimbursement obligations incurred under this Agreement,
Letters of Credit or other instruments at any time evidencing any thereof,
including interest accruing subsequent to the filing of a petition or other
action concerning bankruptcy or other similar proceedings, and all renewals,
extensions, increases, refinancings and replacements for the foregoing.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Participant” is defined in Section 12.05(d).
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions.
     “Percentage Share” means the percentage of the Aggregate Revolving Credit
Commitments to be provided by a Lender under this Agreement, as modified from
time to time to reflect any assignments permitted by Section 12.05(b).
     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization, Governmental
Authority or any agency, instrumentality or political subdivision thereof, or
any other form of entity.
Revolving Credit Agreement – Page 16

 



--------------------------------------------------------------------------------



 



     “Plan” means any employee pension benefit plan, as defined in Section 3(2)
of ERISA, which (a) is currently or hereafter sponsored, maintained or
contributed to by the Borrower, an ERISA Affiliate or (b) was at any time during
the preceding six calendar years sponsored, maintained or contributed to, by the
Borrower or an ERISA Affiliate with respect to which the Borrower, or an ERISA
Affiliate could have liability under Title IV of ERISA in the event such plan
has been or were to be terminated.
     “Platform” is defined in Section 12.02(b)(iii).
     “Post-Default Rate” means, in respect of any principal of any Loan or any
other amount payable by the Borrower under this Agreement or any other Loan
Document, a rate per annum during the period commencing on the date of
occurrence of an Event of Default until such amount is paid in full or all
Events of Default are cured or waived equal to 2% per annum above the Base Rate
as in effect from time to time plus the Applicable Margin (if any), but in no
event to exceed the Maximum Rate; provided, however, for a LIBOR Loan, the
“Post-Default Rate” for such principal shall be, for the period commencing on
the date of occurrence of an Event of Default and ending on the earlier to occur
of the last day of the Interest Period therefor or the date all Events of
Default are cured or waived, 2% per annum above the interest rate for such LIBOR
Loan as provided in Section 3.02(a)(ii), but in no event to exceed the Maximum
Rate.
     “Prime Rate” means the rate of interest from time to time announced
publicly by Comerica, in Detroit, Michigan, as its prime rate. Such rate is set
by Comerica as a general reference rate of interest, taking into account such
factors as Comerica may deem appropriate, it being understood that many of
Comerica’s commercial or other loans are priced in relation to such rate, that
it is not necessarily the lowest or best rate actually charged to any customer
and that Comerica may make various commercial or other loans at rates of
interest having no relationship to such rate. In addition, such rate is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Comerica may designate, and each change in the
Prime Rate will be effective on the day the change is announced within Comerica;
provided however, such rate shall be a rate of interest generally applied by
Comerica to other loan transactions to the extent such transactions include
rates based in whole or in part on the Prime Rate.
     “Principal Office” means the principal office of the Administrative Agent,
presently located at One Detroit Center, 500 Woodward Avenue, Detroit, Michigan
48226.
     “Prior Acquisition Add-Back” means, for any period, the EBITDA for such
period of any assets or businesses acquired by the Borrower or any of its
Consolidated Subsidiaries (the “Acquired Business”) or a Consolidated Subsidiary
acquired or formed since the beginning of such period (the “Acquired
Subsidiary”) so long as (a) the acquisition of the Acquired Business or the
Acquired Subsidiary satisfied the criteria of a Expansion Expenditure, (b) the
Borrower, the Acquired Subsidiary and the other Subsidiaries complied with
requirements of Section 8.08, (c) the Administrative Agent (i) received the
audited annual consolidated and consolidating financial statements for such
Acquired Business or Acquired Subsidiary for the fiscal year most recently
ended, accompanied by the related opinion of a Registered Public Accounting Firm
acceptable to the Administrative Agent, which financial statements and opinion
satisfied the criteria set forth in Section 8.01(a), or (ii) if audited annual
financial statements of the Acquired
Revolving Credit Agreement – Page 17

 



--------------------------------------------------------------------------------



 



Business or the Acquired Subsidiary were unavailable, received such financial
statements and other information (including the amount of EBITDA used in
determining Pro Forma Adjusted EBITDA, plus, for the purpose of computing Pro
Forma Adjusted EBITDA, the effect of Additional Volume and/or Increased Use, as
applicable, and itemized direct cost savings that will be achieved as a result
of, or in connection with, the acquisition) requested by the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, and
(d) the Administrative Agent received unaudited consolidated and consolidating
financial statements (or other financial information) of the Acquired Business
or the Acquired Subsidiary for the fiscal quarter most recently ended and for
the portion of the fiscal year then ended, all calculations and reports as
described herein to be in form and substance reasonably satisfactory to the
Administrative Agent.
     “Pro Forma Adjusted EBITDA” means, for any period, the sum of, without
duplication, (a) EBITDA for such period, plus (b) non-recurring non-cash
expenses or charges during such period, plus (c) for any acquisitions which are
consummated on or after the Closing Date, add-backs permitted pursuant to
Article 11, Regulation S-X of the Securities Act of 1933 for the 12-month period
then ended, plus (d) the effect of Additional Volume and/or Increased Use, as
applicable, and itemized direct cost savings that will be achieved as a result
of, or in connection with, any acquisitions consummated after the Closing Date,
plus (e) non-cash charges for accretion on closure and post-closure obligations,
plus (f) non-cash charges associated with the disposal contract between Waste
Management, Inc. and WCA Waste Systems, plus (g) for any acquisitions, if any,
the Prior Acquisition Add-Back, plus (h) non-cash charges (or minus non-cash
benefits, if applicable) reflecting the adoption of SFAS No. 123 (and all
amendments thereto), plus (i) all non-cash charges related to restricted stock
and redeemable stock interests granted to officers, directors and employees,
plus (j) non-cash expense (or minus non-cash income, if applicable) associated
with FAS 133 treatment of any Hedging Agreements, plus (k) non-cash losses on
asset sales in an aggregate amount not to exceed $500,000.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Quarterly Dates” means the last day of each March, June, September and
December, in each year, the first of which shall be September 30, 2006;
provided, however, that if any such day is not a Business Day, such Quarterly
Date shall be the next succeeding Business Day.
     “Register” is defined in Section 12.05(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be amended or supplemented
from time to time.
     “Regulatory Change” means, with respect to any Lender, any change after the
Closing Date in any Governmental Requirement (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental
Revolving Credit Agreement – Page 18

 



--------------------------------------------------------------------------------



 



Requirement (whether or not having the force of law) by any Governmental
Authority charged with the interpretation or administration thereof.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, attorneys
and advisors of such Person and of such Person’s Affiliates.
     “Released Parties” is defined in Section 12.17.
     “Required Lenders” means: (a) so long as there is a single Lender, that
Lender and (b) at any time while no Loans are outstanding, two or more Lenders
holding an amount which is greater than or equal to 51% of the Aggregate
Revolving Credit Commitments and, at any time while Loans are outstanding, two
or more Lenders holding an amount which is greater than or equal to 51% of the
aggregate principal amount of the outstanding Loans (without regard to any sale
by a Lender of a participation in any Loan under Section 12.05(d)) and unused
Aggregate Revolving Credit Commitments at such time.
     “Reserve Requirement” means, for any Interest Period for any LIBOR Loan,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion Dollars against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks by reason of any Regulatory
Change against (a) any category of liabilities which includes deposits by
reference to which LIBOR is to be determined as provided in the definition of
“LIBOR” or (b) any category of extensions of credit or other assets which
include a LIBOR Loan.
     “Responsible Officer” means, as to any Person, the Chief Executive Officer,
the President or any Vice President of such Person and, with respect to
financial matters, the term “Responsible Officer” shall include the Chief
Financial Officer or, with respect to the Borrower, the Controller of such
Person. Unless otherwise specified, all references to a Responsible Officer
herein shall mean a Responsible Officer of the Borrower.
     “Revolving Credit Commitment” means, for any Lender, its obligation to make
Revolving Credit Loans and participate in the issuance of Letters of Credit as
set forth opposite such Lender’s name on Annex I under the caption “Revolving
Credit Commitment” (as the same may be reduced pursuant to Section 2.03(b) pro
rata to each Lender based on its Percentage Share), as modified from time to
time to reflect any assignments permitted by Section 12.05(b).
     “Revolving Credit Loans” means Loans made pursuant to Section 2.01(a).
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission or any successor
Governmental Authority.
Revolving Credit Agreement – Page 19

 



--------------------------------------------------------------------------------



 



     “Secured Parties” means the Administrative Agent, the Lenders, each Issuing
Bank and each Affiliate of a Lender that is a party to a Hedging Agreement.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
     “Security Agreement” means that certain Security Agreement dated as of the
Closing Date by and among the Borrower, Holdings, WCA Waste Systems and WCA
Waste System’s Subsidiaries and the Collateral Agent for the benefit of the
Secured Parties.
     “Senior Secured Funded Debt” means all Funded Debt other than Subordinated
Debt and the Senior Unsecured Debt.
     “Senior Secured Funded Debt Leverage Ratio” means, for the Borrower and its
Consolidated Subsidiaries, calculated as of the end of each fiscal quarter, the
ratio of (a) Senior Secured Funded Debt as of the end of such fiscal quarter to
(b) Pro Forma Adjusted EBITDA for the immediately preceding four fiscal
quarters.
     “Senior Unsecured Debt” means the $150,000,000 Senior Unsecured Notes dated
as of June ___, 2006 issued by Borrower pursuant to the Senior Unsecured Note
Indenture, with a maturity of June 15, 2014.
     “Senior Unsecured Note Indenture” means the Indenture dated as of June ___,
2006 among Borrower, the Guarantors (as therein defined) and the Bank of New
York Trust Company, N.A., as trustee, regarding the issuance of notes evidencing
the Senior Unsecured Debt.
     “Settlement” means the making or receiving of payments, in immediately
available funds, by the Lenders to or from the Administrative Agent in
accordance with Section 2.01(b) hereof to the extent necessary to cause each
such Lender’s actual share of the outstanding amount of Swing Line Loans to be
equal to such Lender’s Percentage Share of the outstanding Swing Line Loans, in
any case when, prior to such action, the actual share is not so equal.
     “Settlement Amount” is defined in Section 2.01(b)(ii).
     “Settlement Date” is defined in Section 2.01(b)(ii).
     “Settling Lender” is defined in Section 2.01(b)(ii).
     “Special Entity” means, with respect to any Person, any joint venture,
limited liability company or partnership, general or limited partnership or any
other type of partnership or company (other than a corporation) in which such
Person or one or more of its other Subsidiaries is a member, owner, partner or
joint venturer and owns, directly or indirectly, at least a majority of the
equity of such entity or controls such entity, but excluding any tax
partnerships that are not classified as partnerships under state law. For
purposes of this definition, any Person which
Revolving Credit Agreement – Page 20

 



--------------------------------------------------------------------------------



 



owns directly or indirectly an equity investment in another Person which allows
the first Person to manage or elect managers who manage the normal activities of
such second Person will be deemed to “control” such second Person (e.g. a sole
general partner controls a limited partnership).
     “Subordinated Debt” means any Debt of the Borrower expressly subordinated
to the Obligations, on terms specifically including, without limitation, that
payments on such Debt shall be prohibited if a Default exists or would result
from such payment, and other terms and conditions and pursuant to documentation,
all in form and substance reasonably satisfactory to the Administrative Agent
and Required Lenders, such consents not to be unreasonably withheld.
     “Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
another Person or one or more of such Person’s Subsidiaries or by such Person
and one or more of its Subsidiaries and (b) any Special Entity. Unless otherwise
expressly stated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Borrower.
     “Swing Line Commitment” means, for the Swing Line Lender, its obligation to
make Swing Line Loans up to $10,000,000.
     “Swing Line Facility” means the facility pursuant to Section 2.01(b).
     “Swing Line Lender” means Comerica or such other Lender as the
Administrative Agent, the Borrower and such Lender shall agree.
     “Swing Line Loans” means the Loans made pursuant to Section 2.01(b).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Termination Date” means with respect to the Aggregate Revolving Credit
Commitments, the earlier of (a) July 5, 2011, and (b) the date that the
Aggregate Revolving Credit Commitments are sooner terminated pursuant to
Section 2.03(b) or 10.02 and the Revolving Credit Loans are prepaid in full
pursuant to Section 2.08.
     “Transfer” is defined in Section 9.17.
     “Type” means, with respect to any Loan, a Base Rate Loan or a LIBOR Loan.
     “Welfare Plan” means any employee welfare benefit plan, as defined in
Section 3(1) of ERISA, which (a) is currently or hereafter sponsored maintained
or contributed to by the Borrower, any Subsidiary or an ERISA Affiliate or
(b) was at any time during the preceding six calendar years sponsored,
maintained or contributed to, by the Borrower, any Subsidiary or an ERISA
Affiliate.
Revolving Credit Agreement – Page 21

 



--------------------------------------------------------------------------------



 



     Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     Section 1.03 Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the Borrower referred to in Section 7.02
(except for changes concurred with by the Borrower’s Registered Public
Accounting Firm). If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Administrative Agent, the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
ARTICLE II
Commitments
     Section 2.01 Loans and Letters of Credit.
          (a) Revolving Credit Loans. Each Lender severally agrees, on the terms
and conditions of this Agreement, to make loans to the Borrower during the
period from and including (i) the Closing Date or (ii) such later date that such
Lender becomes a party to this
Revolving Credit Agreement – Page 22

 



--------------------------------------------------------------------------------



 



Agreement as provided in Section 12.05(b), to and up to, but excluding, the
Termination Date in an aggregate principal amount at any one time outstanding up
to, but not exceeding, the amount of such Lender’s Revolving Credit Commitment
as then in effect; provided, however, that the aggregate principal amount of all
such Revolving Credit Loans by all Lenders hereunder at any one time outstanding
together with the LC Exposure, and the outstanding Swing Line Loans shall not
exceed the Aggregate Revolving Credit Commitments. Subject to the terms of this
Agreement, during the period from the Closing Date to and up to, but excluding,
the Termination Date, the Borrower may borrow, repay and reborrow the amount
described in this Section 2.01(a).
          (b) Swing Line Loans.
               (i) Solely for ease of administration of the Revolving Credit
Loans, the Swing Line Lender may, upon receipt of a notice required under
Section 2.02(c) on the proposed date of funding, but shall not be required to,
fund Base Rate Loans made in accordance with the provisions of this Agreement,
bearing interest as set forth in Section 3.02(a)(i). The Swing Line Lender may,
in its sole discretion and without conferring with the Lenders, make Swing Line
Loans to the Borrower by entry of credits to the Borrower’s operating account(s)
with the Swing Line Lender to cover checks which the Borrower has drawn or made
against such account and shall notify the Administrative Agent of any overdrafts
being advanced as Swing Line Loans. The Borrower hereby requests and authorizes
the Swing Line Lender to make from time to time such Swing Line Loans by means
of appropriate entries of such credits sufficient to cover checks then
presented. The Borrower acknowledges and agrees that the making of such Swing
Line Loans shall be subject in all respects to the provisions of this Agreement
as if they were Swing Line Loans covered by a request under Section 2.02(c),
including, without limitation, the limitations set forth in this Section 2.01
and the requirements that the applicable provisions of Section 6.01 (in the case
of Swing Line Loans made on the Closing Date) and Section 6.02 be satisfied. All
actions taken by the Swing Line Lender pursuant to the provisions of this
Section 2.01(b) shall be conclusive and binding on the Borrower absent manifest
error or such Swing Line Lender’s gross negligence or willful misconduct. The
outstanding aggregate amount of Swing Line Loans advanced by the Swing Line
Lender hereunder shall not exceed the Swing Line Commitment at any time. Each
Lender with a Revolving Credit Commitment shall remain severally and
unconditionally liable to fund its pro rata share (based upon each Lender’s
Percentage Share) of such Swing Line Loans on each Settlement Date and, in the
event the Swing Line Lender chooses not to fund all Base Rate Loans requested on
any date, to fund its Percentage Share of the Base Rate Loans requested, subject
to satisfaction of the provisions hereof relating to the making of Base Rate
Loans. Prior to each Settlement, all payments or repayments of the principal of,
and interest on, Swing Line Loans shall be credited to the account of the Swing
Line Lender. The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Swing Line Loans, as a whole or in part, at any time
without penalty or premium.
               (ii) The Lenders with Revolving Credit Commitments shall effect
Settlements on (A) the Business Day immediately following any day which the
Swing Line Lender gives written notice to the Administrative Agent to effect a
Settlement, (B) the Business Day immediately following the Swing Line Lender’s
or the Administrative Agent’s becoming aware of the existence of any Default,
(C) the Termination Date, (D) any date on which the
Revolving Credit Agreement – Page 23

 



--------------------------------------------------------------------------------



 



Borrower wishes to convert a Swing Line Loan into a Revolving Credit Loan, and
(E) in any event, on the first Business Day of each calendar quarter for the
immediately preceding calendar quarter (each such date, a “Settlement Date”).
One Business Day prior to each such Settlement Date, the Administrative Agent
shall give notice by facsimile or telecopier to the Lenders with Revolving
Credit Commitments of (1) the respective outstanding amount of Revolving Credit
Loans made by each Lender as at the close of the prior Business Day, and (2) the
amount that any Lender, as applicable (a “Settling Lender”), shall pay to effect
a settlement (a “Settlement Amount”). A statement of the Administrative Agent
submitted to the Lenders with Revolving Credit Commitments with respect to any
amounts owing hereunder shall be PRIMA FACIE evidence of the amount due and
owing. Each Settling Lender shall, not later than 11:00 a.m. (Central Time) on
each Settlement Date, effect a wire transfer of immediately available funds to
the Administrative Agent, for the benefit of the Swing Line Lender, at the
Administrative Agent’s Principal Office in the amount of such Lender’s
Settlement Amount. All funds advanced by any Lender with a Revolving Credit
Commitment as a Settling Lender pursuant to this Section 2.01(b) shall for all
purposes be treated as a Base Rate Loan by that Lender (in place of the Swing
Loan Lender) to the Borrower and all such funds so advanced shall be treated as
a payment in full of such amount by the Borrower under its Swing Line Loan.
               (iii) Subject to the Settling Lender’s receipt of the notice
required pursuant to Section 2.01(b)(ii), the Administrative Agent may (unless
notified to the contrary by any Settling Lender by 11:00 a.m. (Central Time) one
Business Day prior to the Settlement Date) assume that each Settling Lender has
made available (or will make available by the time specified in Section
2.01(b)(ii)) to the Administrative Agent its Settlement Amount, and the
Administrative Agent may (but shall not be required to), in reliance upon such
assumption, effect Settlements. If the Settlement Amount of such Settling Lender
is made available to the Administrative Agent on a date after such Settlement
Date, such Settling Lender shall pay the Administrative Agent, for the benefit
of the Swing Line Lender, on demand an amount equal to the product of (A) the
average, computed for the period referred to in clause (C) below, of the
weighted average annual interest rate paid by the Administrative Agent for
federal funds acquired by the Administrative Agent during each day included in
such period times (B) such Settlement Amount times (C) a fraction, the numerator
of which is the number of days that elapse from and including such Settlement
Date to but not including the date on which such Settlement Amount shall become
immediately available to the Administrative Agent, and the denominator of which
is 360. Upon payment of such amount such Settling Lender shall be deemed to have
delivered its Settlement Amount on the Settlement Date and shall become entitled
to interest payable by the Borrower with respect to such Settling Lender’s
Settlement Amount as if such share were delivered on the Settlement Date. If
such Settlement Amount is not in fact made available to the Administrative Agent
by such Settling Lender within three Business Days of such Settlement Date, the
Administrative Agent shall be entitled to recover such amount from the Borrower,
with any unpaid interest thereon at the Base Rate.
               (iv) After any Settlement Date, any payment by the Borrower of
Swing Line Loans hereunder shall be allocated pro rata among the Lenders with
Revolving Credit Commitments, in accordance with such Lender’s Percentage Share.
               (v) If, prior to the making of a Revolving Credit Loan pursuant
to clause (ii) of this Section 2.01(b), a Default has occurred and is
continuing, each Lender with a
Revolving Credit Agreement – Page 24

 



--------------------------------------------------------------------------------



 



Revolving Credit Commitment shall, on the date such Revolving Credit Loan was to
have been made, purchase an undivided participating interest in the outstanding
Swing Line Loans in an amount equal to its Percentage Share of such Swing Line
Loans. Each Lender with a Revolving Credit Commitment will immediately transfer
to the Administrative Agent, for the benefit of the Swing Line Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Administrative Agent will deliver to such Lender a Swing Line
participation certificate dated the date of receipt of such funds and in such
amount.
               (vi) Whenever, at any time after the Administrative Agent has
received from any Lender with a Revolving Credit Commitment such Lender’s
participating interest in the Swing Line Loans pursuant to clause (v) above, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded) in like funds as received; provided, however, that in the event that
such payment received by the Administrative Agent is required to be returned,
such Lender will return to the Administrative Agent any portion thereof
previously distributed by the Administrative Agent to it in like funds as such
payment is required to be returned by the Administrative Agent.
               (vii) Each Lender’s obligation to purchase participating
interests pursuant to clause (v) above shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Administrative Agent, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; (C) any adverse change in the condition (financial or otherwise) of the
Borrower or any other Person; (D) any breach of this Agreement by the Borrower
or any other Lender or the Administrative Agent; or (E) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
          (c) Letters of Credit. During the period from and including the
Closing Date to, but excluding, the date 30 days prior to the Termination Date,
the Issuing Bank, as issuing bank for the Lenders with Revolving Credit
Commitments, agrees to extend credit for the account of the Borrower or any
Guarantor (other than Holdings) at any time and from time to time by issuing,
renewing, extending or reissuing Letters of Credit; provided however, the LC
Exposure at any one time outstanding shall not exceed the lesser of (i) the LC
Commitment or (ii) the Aggregate Revolving Credit Commitments, as then in
effect, minus the aggregate principal amount of all Revolving Credit Loans,
Swing Line Loans and the LC Exposure then outstanding. The Lenders with
Revolving Credit Commitments shall participate in such Letters of Credit
according to their respective Percentage Shares. Each of the Letters of Credit
shall (i) be issued by the Issuing Bank, (ii) contain such terms and provisions
as are reasonably required by the Issuing Bank, (iii) be for the account of the
Borrower or any Guarantor (other than Holdings) and (iv) expire not later than
five Business Days prior to the Termination Date.
          (d) Limitation on Types of Loans. Subject to the other terms and
provisions of this Agreement, at the option of the Borrower, the Loans may be
Base Rate Loans or LIBOR Loans; provided that, without the prior written consent
of the Required Lenders, no more than 10 LIBOR Loans may be outstanding at any
time.
Revolving Credit Agreement – Page 25

 



--------------------------------------------------------------------------------



 



     Section 2.02 Borrowings, Continuations and Conversions, Letters of Credit.
          (a) Borrowings. The Borrower shall give the Administrative Agent
(which shall promptly notify the Lenders) advance notice as hereinafter provided
of each borrowing hereunder, which shall specify (i) the aggregate amount of
such borrowing, (ii) the Type and (iii) the date (which shall be a Business Day)
of the Loans to be borrowed, and (iv) (in the case of LIBOR Loans) the duration
of the Interest Period therefor.
          (b) Minimum Amounts. All Base Rate Loan borrowings shall be in amounts
of at least $500,000 or the remaining balance of the Aggregate Revolving Credit
Commitments, if less, or any whole multiple of $100,000 in excess thereof, and
all LIBOR Loan borrowings shall be in amounts of at least $1,000,000 or any
whole multiple of $500,000 in excess thereof.
          (c) Notices. All borrowings (except for borrowings automatically
funded under Section 2.10(d)), continuations and conversions shall require
advance written notice to the Administrative Agent (which shall promptly notify
the Lenders) in the form of Exhibit B (or telephonic notice promptly confirmed
by such a written notice), which in each case shall be irrevocable, from the
Borrower to be received by the Administrative Agent (i) not later than 11:00
a.m. (Central time) on the date of each Swing Line Loan and (ii) with respect to
all Loans other than Swing Line Loans, not later than 11:00 a.m. (Central time)
at least one Business Day prior to the date of each Base Rate Loan borrowing and
three Business Days prior to the date of each LIBOR Loan borrowing, continuation
or conversion. Without in any way limiting the Borrower’s obligation to confirm
in writing any telephonic notice, the Administrative Agent may act without
liability upon the basis of telephonic notice believed by the Administrative
Agent in good faith to be from the Borrower prior to receipt of written
confirmation. In each such case, the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of such telephonic notice except
in the case of gross negligence or willful misconduct by the Administrative
Agent.
          (d) Continuation Options. Subject to the provisions made in this
Section 2.02(d), the Borrower may elect to continue all or any part of any LIBOR
Loan beyond the expiration of the then current Interest Period relating thereto
by giving advance notice as provided in Section 2.02(c) to the Administrative
Agent (which shall promptly notify the Lenders) of such election, specifying the
amount of such Loan to be continued and the Interest Period therefor. In the
absence of such a timely and proper election, the Borrower shall be deemed to
have elected to convert such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.02(e). All or any part of any LIBOR Loan may be continued as provided
herein, provided that (i) any continuation of any such Loan shall be (as to each
Loan as continued for an applicable Interest Period) in amounts of at least
$1,000,000 or any whole multiple of $500,000 in excess thereof and (ii) no
Default shall have occurred and be continuing. If a Default shall have occurred
and be continuing, each LIBOR Loan shall be converted to a Base Rate Loan on the
last day of the Interest Period applicable thereto.
          (e) Conversion Options. The Borrower may elect to convert all or any
part of any LIBOR Loan on the last day of the then current Interest Period
relating thereto to a Base Rate Loan by giving advance notice to the
Administrative Agent (which shall promptly notify the Lenders) of such election.
Subject to the provisions made in this Section 2.02(e), the
Revolving Credit Agreement – Page 26

 



--------------------------------------------------------------------------------



 



Borrower may elect to convert all or any part of any Base Rate Loan at any time
and from time to time to a LIBOR Loan by giving advance notice as provided in
Section 2.02(c) to the Administrative Agent (which shall promptly notify the
Lenders) of such election. All or any part of any outstanding Loan may be
converted as provided herein, provided that (i) any conversion of all or any
part of any Base Rate Loan into a LIBOR Loan shall be (as to each such Loan into
which there is a conversion for an applicable Interest Period) in amounts of at
least $1,000,000 or any whole multiple of $500,000 in excess thereof and (ii) no
Default shall have occurred and be continuing. If a Default shall have occurred
and be continuing, no Base Rate Loan may be converted into a LIBOR Loan.
          (f) Advances. Not later than 11:00 a.m. (Central time) on the date
specified for each borrowing hereunder, each Lender shall make available the
amount of the Loan to be made by it on such date to the Administrative Agent, to
an account which the Administrative Agent shall specify, in immediately
available funds, for the account of the Borrower. The amounts so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower by depositing the same, in
immediately available funds, in an account of the Borrower, designated by the
Borrower and maintained at the Principal Office.
          (g) Letters of Credit. The Borrower shall give the Issuing Bank (which
shall promptly notify the Lenders with Revolving Credit Commitments of such
request and their Percentage Share of such Letter of Credit) advance notice to
be received by the Issuing Bank not later than 11:00 a.m. (Central time) not
less than three Business Days prior thereto of each request for the issuance,
and at least the earlier of (A) 30 Business Days prior to the date of the
renewal or extension, of a Letter of Credit hereunder or (B) 30 calendar days
prior to the last date upon which the Issuing Bank is required to give notice of
cancellation or non-renewal of such Letter of Credit thereunder, which request
shall specify (i) the amount of such Letter of Credit, (ii) the date (which
shall be a Business Day) such Letter of Credit is to be issued, renewed or
extended, (iii) the duration thereof, (iv) the name and address of the
beneficiary thereof and (v) such other information as the Administrative Agent
may reasonably request, all of which shall be reasonably satisfactory to the
Administrative Agent. Subject to the terms and conditions of this Agreement, on
the date specified for the issuance, renewal or extension of a Letter of Credit,
the Administrative Agent shall issue, renew or extend such Letter of Credit to
the beneficiary thereof.
     In conjunction with the issuance of each Letter of Credit, the Borrower
shall execute a Letter of Credit Agreement. In the event of any conflict between
any provision of a Letter of Credit Agreement and this Agreement, the Borrower,
the Issuing Bank, the Administrative Agent and the Lenders hereby agree that the
provisions of this Agreement shall govern.
     The Issuing Bank will send to the Borrower and each Lender, immediately
upon issuance of any Letter of Credit, or an amendment thereto, a true and
complete copy of such Letter of Credit, or such amendment thereto.
Revolving Credit Agreement – Page 27

 



--------------------------------------------------------------------------------



 



     Section 2.03 Changes of Aggregate Revolving Credit Commitments.
          (a) The Aggregate Revolving Credit Commitments shall be automatically
adjusted as a result of any reductions pursuant to Section 2.03(b) or 2.08.
          (b) The Borrower shall have the right to terminate or to reduce the
amount of the Aggregate Revolving Credit Commitments at any time, or from time
to time, upon not less than three Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders) of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which shall not be less than $1,000,000 or
any whole multiple of $1,000,000 in excess thereof) and shall be irrevocable and
effective only upon receipt by the Administrative Agent.
          (c) The Aggregate Revolving Credit Commitments once terminated or
reduced may not be reinstated.
     Section 2.04 Increase in Aggregate Revolving Credit Commitments.
          (a) So long as (i) no Default has occurred and is continuing, and
(ii) the Borrower has not terminated or reduced in part any unused portion of
the Aggregate Revolving Credit Commitments at any time pursuant to Section 2.03,
the Borrower may by notice to the Administrative Agent, request increases in the
amount of the Aggregate Revolving Credit Commitments within the limitations
hereafter described, which notices shall set forth the amount of any such
increase. In accordance with Section 2.04(d), the amount of the Aggregate
Revolving Credit Commitments may be so increased either by having one or more
New Lenders that have been approved by the Borrower become Lenders and/or by
having any one or more of the then existing Lenders (at their respective
election in their sole discretion) increase the amount of their Commitments
(“Increasing Lenders”), provided that (i) the Revolving Credit Commitment of any
New Lender shall not be less than $5,000,000 and the sum of the Commitments of
the New Lenders and the increases in the Commitments of the Increasing Lenders
shall be in an aggregate amount of not less than $5,000,000 (and, if in excess
thereof, in integral multiples of $1,000,000); (ii) the aggregate amount of all
the increases in the Aggregate Revolving Credit Commitments pursuant to this
Section 2.04 shall not exceed $100,000,000 (provided however, the Administrative
Agent shall have consented in its sole discretion to the utilization of the last
$5,000,000 of the amount described in this clause (ii)); (iii) the Borrower,
each New Lender and/or each Increasing Lender shall have executed and delivered
to the Administrative Agent a commitment and acceptance (the “Commitment and
Acceptance”) substantially in the form of Exhibit C hereto, and the
Administrative Agent shall have accepted and executed the same, (iv) if
requested by the Administrative Agent, the Borrower shall have delivered to the
Administrative Agent opinions of counsel (substantially similar to the forms of
opinions provided for in Section 6.01(f), modified to apply to the increase in
the Commitments and Commitment and Acceptance executed and delivered in
connection therewith); (v) the Guarantors shall have consented in writing to the
new Commitments or increases in Commitments (as applicable) and shall have
agreed that their Guaranty Agreement continues in full force and effect, and
(vi) the Borrower, each New Lender and/or each Increasing Lender shall otherwise
have executed and delivered such other instruments and documents as the
Administrative Agent shall have reasonably requested in connection with such new
Commitment
Revolving Credit Agreement – Page 28

 



--------------------------------------------------------------------------------



 



or increase in the Commitment (as applicable). The form and substance of the
documents required under clauses (iii) through (vi) above shall be reasonably
acceptable to the Administrative Agent. The Administrative Agent shall provide
written notice to all of the Lenders hereunder of the admission of any New
Lender or the increase in the Commitment of any Increasing Lender hereunder and
shall furnish to each of the Lenders copies of the documents required under
clause (iii), (iv), (v) and (vi) above.
          (b) Upon the effective date of any increase in the Aggregate Revolving
Credit Commitments pursuant to the provisions hereof (such date hereinafter
referred to as the “Increase Date”), which Increase Date shall be mutually
agreed upon by the Borrower, each New Lender, each Increasing Lender and the
Administrative Agent, each New Lender and/or Increasing Lender shall make a
payment to the Administrative Agent in an amount sufficient, upon the
application of such payments by all New Lenders and Increasing Lenders to the
reduction of the outstanding Loans held by the Lenders (including the Increasing
Lenders) to cause the principal amount outstanding under the Loans made by each
Lender to be equal to each Lender’s Percentage Share of the Aggregate Revolving
Credit Commitments as so increased as described herein. The Borrower hereby
irrevocably authorizes each New Lender and/or each Increasing Lender to fund to
the Administrative Agent the payment required to be made pursuant to the
immediately preceding sentence for application to the reduction of the
outstanding Loans held by the other Lenders, and each such payment shall
constitute a Loan hereunder. If, as a result of the repayment of the Loans
provided for in this Section 2.04(b), any payment of a LIBOR Loan occurs on a
day which is not the last day of the applicable Interest Period, the Borrower
will pay to the Administrative Agent for the benefit of any of the Lenders
(including any Increasing Lender to the extent of LIBOR Loans held by such
Increasing Lender prior to such Increase Date) holding a LIBOR Loan any loss or
cost incurred by such Lender resulting therefrom in accordance with
Section 5.04. Upon the Increase Date, all Loans outstanding hereunder (including
any Loans made by the New Lenders and/or Increasing Lenders on the Increase
Date) shall be Base Rate Loans, subject to the Borrower’s right to convert the
same to LIBOR Loans on or after such date in accordance with the provisions of
Section 2.02.
          (c) Upon the Increase Date and the making of the Revolving Credit
Loans by the New Lenders and/or Increasing Lenders in accordance with the
provisions of Section 2.04(b), each New Lender and/or each Increasing Lender
shall also be deemed to have irrevocably and unconditionally purchased and
received without recourse or warranty, from the Lenders with Revolving Credit
Commitments immediately prior to the Increase Date, an undivided interest and
participation in any Letter of Credit and Swing Line Loan, as applicable, then
outstanding, ratably, such that each Lender (including each New Lender) with
Revolving Credit Commitments holds a participation interest in each such Letter
of Credit and Swing Line Loan, as applicable, in proportion to such Lender’s
Percentage Share.
          (d) Upon the notice by the Borrower to the Administrative Agent
pursuant to Section 2.04(a) hereof, each of the then existing Lenders shall have
the right (at such Lender’s election) to increase its Commitment by an amount
equal to such Lender’s Percentage Share of the proposed increase in the
Aggregate Revolving Credit Commitments. If less than all of the proposed
increase in Aggregate Revolving Credit Commitments is elected by the existing
Lenders, then any of the then existing Lenders shall have the right to increase
its Commitment in an amount greater than such Lender’s Percentage Share of the
proposed increase in the Aggregate
Revolving Credit Agreement – Page 29

 



--------------------------------------------------------------------------------



 



Revolving Credit Commitments with the Administrative Agent’s approval. If the
entire amount of the proposed increase in Aggregate Revolving Credit Commitments
is still not obtained, the Borrower may with the Administrative Agent’s
cooperation add New Lenders, such New Lenders to be reasonably acceptable to the
Administrative Agent, with new Commitments which when added to the increase in
Commitments of the Increasing Lenders, shall equal the requested increase in the
Aggregate Revolving Credit Commitments. In the event the sum of each New
Lender’s Commitment and the increase in each Increasing Lender’s Commitment is
less than the requested increase in the Aggregate Revolving Credit Commitments,
the Borrower may elect to accept the increase in the Aggregate Revolving Credit
Commitments to be equal to such lesser amount. Notwithstanding anything to the
contrary, Administrative Agent shall not be liable for any failure to obtain
Increasing Lenders or New Lenders hereunder or any failure to increase the
Aggregate Revolving Credit Commitments by the amount so requested by the
Borrower pursuant to Section 2.04(a).
          (e) Nothing contained herein shall constitute, or otherwise be deemed
to be a commitment or agreement on the part of any Lender to increase its
Commitment hereunder at any time. No Lender (except only for itself) shall have
the right to decline Borrower’s request pursuant to Section 2.04(a) for an
increase in the Aggregate Revolving Credit Commitments.
     Section 2.05 Fees.
          (a) Commitment Fee. The Borrower shall pay to the Administrative
Agent, for the account of each Lender holding a Revolving Credit Commitment, a
commitment fee on the daily average unused amount of the Aggregate Revolving
Credit Commitments for the period from and including the Closing Date up to, but
excluding, the earlier of the date the Aggregate Revolving Credit Commitments
are terminated or the Termination Date at a rate per annum equal to the
applicable per annum percentage set forth at the appropriate intersection in the
table shown below, based on the Leverage Ratio on the most recent Determination
Date:

                      Commitment Leverage Ratio       Fee Percentage
<3.00:1.00
        0.25 %
³ 3.00:1.00 and <3.50:1.00
        0.25 %
³ 3.50:1.00 and <4.00:1.00
        0.25 %
³ 4.00:1.00 and <4.50:1.00
        0.375 %
³ 4.50:1.00
        0.50 %

The commitment fee percentage shall be established as of each Determination Date
beginning with the Initial Determination Date. Any change in the commitment fee
percentage following each Determination Date shall be determined based upon the
information and computations set forth in the financial statements and
Compliance Certificate furnished to the Administrative Agent pursuant to
Section 8.01, subject to review and approval of such computations by the
Administrative Agent. Each change in the commitment fee percentage shall be
effective as of the first day of the calendar month following each Determination
Date and shall remain in effect until the date that is the first day of the
calendar month following the next Determination Date for which a change in the
commitment fee percentage occurs; provided, however; if the
Revolving Credit Agreement – Page 30

 



--------------------------------------------------------------------------------



 



Borrower shall fail to deliver any required financial statements or Compliance
Certificate within the time period required by Section 8.01, the commitment fee
percentage shall be the highest percentage amount set forth in the above table
for the period beginning on the relevant Determination Date and ending on the
date that the appropriate financial statements and Compliance Certificate are so
delivered. Notwithstanding the foregoing, during the period beginning on the
Closing Date and ending on the Initial Determination Date, the commitment fee
percentage shall be 0.25%. Accrued commitment fees shall be payable quarterly in
arrears on each Quarterly Date and on the earlier of the date the Aggregate
Revolving Credit Commitments are terminated or the Termination Date. For
purposes of computing the commitment fees payable hereunder, outstanding Swing
Line Loans shall be disregarded.
          (b) Letter of Credit Fees.
 (i) The Borrower agrees to pay the Administrative Agent, for the account of
each Lender holding a Revolving Credit Commitment, commissions for issuing the
Letters of Credit on the daily average outstanding of the maximum liability of
the Issuing Bank existing from time to time under such Letter of Credit
(calculated separately for each Letter of Credit) at the rate per annum equal to
(x) with respect to Closure/Post-Closure Letters of Credit for landfills with
remaining permitted lives expiring after the Termination Date, 75% of the
Applicable Margin in effect from time to time for Letters of Credit, and
(y) with respect to all other Letters of Credit, the Applicable Margin in effect
from time to time for Letters of Credit, provided that each Letter of Credit
shall bear a minimum commission of $500. Each Letter of Credit shall be deemed
to be outstanding up to the full undrawn face amount of the Letter of Credit
until the Issuing Bank has received the canceled Letter of Credit or a written
cancellation of the Letter of Credit from the beneficiary of such Letter of
Credit in form and substance acceptable to the Issuing Bank, or for any
reductions in the amount of the Letter of Credit (other than from a drawing),
written notification from the beneficiary of such Letter of Credit. Such
commissions are payable quarterly in arrears on each Quarterly Date and upon
cancellation or expiration of each such Letter of Credit.
 (ii) In addition to the foregoing, the Borrower shall pay to the Issuing Bank,
for its own account, (A) a fronting fee equal to 0.125% per annum of the face
amount of each Letter of Credit issued, which fee is due and payable on the date
of any renewal or increase of such Letter of Credit and (B) amendment, transfer,
negotiating and other fees in accordance with the Issuing Bank’s then current
fee policy generally applicable to letters of credit of the same or similar type
issued by the Issuing Bank.
          (c) The Borrower shall pay such other fees as are set forth in the Fee
Letter in the manner and on the dates specified therein to the extent not paid
prior to the Closing Date.
     Section 2.06 Several Obligations. The failure of any Lender to make any
Loan to be made by it or to provide funds for disbursements or reimbursements
under Letters of Credit on the date specified therefor shall not relieve any
other Lender of its obligation to make its Loan or provide funds on such date,
but no Lender shall be responsible for the failure of any other Lender to make a
Loan to be made by such other Lender or to provide funds to be provided by such
other Lender.
Revolving Credit Agreement – Page 31

 



--------------------------------------------------------------------------------



 



     Section 2.07 Evidence of Debt. (a) The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Revolving Credit Loan on the
Termination Date, (ii) to the Administrative Agent for the account of each
Lender the then unpaid principal amount of each LIBOR Loan on the last day of
the Interest Period applicable to such Loan and (iii) to the Swing Line Lender
the then unpaid principal amount of each Swing Line Loan on the earlier of the
Termination Date and the day that is at least seven Business Days after such
Swing Line Loan is made; provided that on each date that a Revolving Credit Loan
is made, the Borrower shall repay all Swing Line Loans then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to clause (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in in
the form of Exhibit D attached hereto. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 12.05) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     Section 2.08 Prepayments.
          (a) Voluntary Prepayments. The Borrower may prepay the Base Rate Loans
upon not less than one Business Day’s prior notice to the Administrative Agent
(which shall promptly notify the Lenders), which notice shall specify the
prepayment date (which shall be a Business Day) and the amount of the prepayment
(which shall be at least $500,000 or any whole multiple of $100,000 or, if less,
the remaining aggregate principal balance outstanding on the Loans) and shall be
irrevocable and effective only upon receipt by the Administrative Agent,
provided that interest on the principal prepaid, accrued to the prepayment date,
shall be paid on the prepayment date. The Borrower may prepay LIBOR Loans on the
same conditions as for
Revolving Credit Agreement – Page 32

 



--------------------------------------------------------------------------------



 



Base Rate Loans (except that prior notice to the Administrative Agent shall be
not less than three Business Days for LIBOR Loans and the amount of the
prepayment shall be at least $1,000,000 or any whole multiple of $500,000 or if
less, the remaining aggregate principal balance outstanding on the Loans) and in
addition such prepayments of LIBOR Loans shall be subject to the terms of
Section 5.04.
          (b) Mandatory Prepayments.
               (i) Revolving Credit Commitment Reductions. If, after giving
effect to any termination or reduction of the Aggregate Revolving Credit
Commitments pursuant to Section 2.03(b) or 2.03(c), the outstanding aggregate
principal amount of the Revolving Credit Loans and Swing Line Loans, plus the LC
Exposure, exceeds the Aggregate Revolving Credit Commitments, the Borrower shall
(i) prepay the Revolving Credit Loans and Swing Line Loans on the date of such
termination or reduction in an aggregate principal amount equal to the excess,
together with interest on the principal amount paid accrued to the date of such
prepayment and (ii) if any excess remains after prepaying all of the Revolving
Credit Loans and Swing Line Loans because of LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to the excess to
be held as cash collateral as provided in Section 2.10(b) hereof.
               (ii) Upon Transfers and Issuances of Equity. The Borrower shall,
and shall cause any Subsidiary to, pay an amount equal to (A) 100% of the net
cash proceeds received from any Transfers, based on the greater of the net book
value of the Property sold or the net proceeds received, provided, that, with
respect to net cash proceeds received from a Transfer permitted under
Section 9.17(i), the Borrower is not required to make a prepayment hereunder so
long as such proceeds have been applied to the purchase of replacement Property
as described in Section 9.17(i) or may be otherwise permitted pursuant to
Section 9.17(iii), (B) 50% of the excess net cash proceeds received from any
issuance by Borrower of any Debt or by its Subsidiaries of any Subordinated
Debt, and (C) 50% of the excess net cash proceeds received from any issuance by
Borrower or its Subsidiaries of common stock, other than any common stock issued
to Ares. Prepayments made pursuant to this clause (ii) shall be applied first,
to the Revolving Credit Loans, and second, as cash collateral. Upon the
occurrence of any event requiring a mandatory prepayment to the Revolving Credit
Loans pursuant to this Section 2.08(b)(ii) other than the issuance by Borrower
of the Senior Unsecured Debt in connection with an initial public offering
consummated on or about the Closing Date, the Aggregate Revolving Credit
Commitments shall automatically reduce by an amount equal to such net cash
proceeds received in connection with the transactions described in clauses (A)
and (B) above. Notwithstanding the foregoing, the Borrower may elect to provide
cash collateral in lieu of the prepayment required pursuant to this clause (ii)
to the extent any LIBOR Loans are outstanding until termination of the
applicable Interest Period so long as no Default has occurred and is continuing.
               (iii) Generally. Prepayments permitted or required under this
Section 2.08 shall be without premium or penalty, except as required under
Section 5.04 for prepayment of LIBOR Loans. Any prepayments on the Revolving
Credit Loans may be reborrowed subject to the then effective Aggregate Revolving
Credit Commitments. Any voluntary prepayments shall be applied to the Revolving
Credit Loans as specified by Borrower.
Revolving Credit Agreement – Page 33

 



--------------------------------------------------------------------------------



 



Together with any prepayments made hereunder, the accrued interest on the
principal amount so prepaid shall be due and payable on the date of such
prepayment.
               (iv) Transfers of Non-Core Assets. The Borrower shall, and shall
cause any Guarantor or Subsidiary to, apply an amount equal to 100% of the net
cash proceeds received from any Transfers of the type referred to in
Section 9.17(iv) to first, the Revolving Credit Loans, provided such prepayment
shall not cause a reduction in the Aggregate Revolving Credit Commitments and
second, promptly provide cash collateral. Notwithstanding the foregoing, the
Borrower may elect to provide cash collateral in lieu of the prepayment required
pursuant to this clause (iv) to the extent any LIBOR Loans are outstanding until
termination of the applicable Interest Period so long as no Default has occurred
and is continuing.
     Section 2.09 Assumption of Risks. The Borrower assumes all risks of the
acts or omissions of any beneficiary of any Letter of Credit or any transferee
thereof with respect to its use of such Letter of Credit. Neither the Issuing
Bank (except in the case of gross negligence or willful misconduct on the part
of the Issuing Bank or any of its employees), nor any Lender shall be
responsible for the validity, sufficiency (except for the sufficiency on their
face) or genuineness of certificates or other documents or any endorsements
thereon, even if such certificates or other documents should in fact prove to be
invalid, insufficient, fraudulent or forged; for errors, omissions,
interruptions or delays in transmissions or delivery of any messages by mail,
telex, or otherwise, whether or not they be in code; for errors in translation
or for errors in interpretation of technical terms; the validity or sufficiency
(except for the sufficiency on their face) of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; the failure of any beneficiary or
any transferee of any Letter of Credit to comply fully with the underlying
conditions required in order to draw upon any Letter of Credit; or for any other
consequences arising from causes beyond the Issuing Bank’s control or the
control of the Issuing Bank’s correspondents. In addition, neither the Issuing
Bank, the Administrative Agent nor any Lender shall be responsible for any
error, neglect, or default of any of the Issuing Bank’s correspondents; and none
of the above shall affect, impair or prevent the vesting of any of the Issuing
Bank’s, the Administrative Agent’s or any Lender’s rights or powers hereunder or
under the Letter of Credit Agreements or this Agreement, all of which rights
shall be cumulative. The Issuing Bank and its correspondents may accept
certificates or other documents that appear on their face to comply with the
terms of the applicable Letter of Credit, without responsibility for further
investigation of any matter contained therein regardless of any notice or
information to the contrary. In furtherance and not in limitation of the
foregoing provisions, the Borrower agrees that any action, inaction or omission
taken or not taken by the Issuing Bank or by any correspondent for the Issuing
Bank in good faith in connection with any Letter of Credit, or any related
drafts, certificates, documents or instruments, shall be binding on the Borrower
and shall not put the Issuing Bank or its correspondents under any resulting
liability to the Borrower in the absence of gross negligence or willful
misconduct on the part of any such Person.
     Section 2.10 Obligation to Reimburse and to Prepay.
          (a) If a disbursement by the Issuing Bank is made under any Letter of
Credit, the Borrower shall pay to the Administrative Agent within two Business
Days after notice of any
Revolving Credit Agreement – Page 34

 



--------------------------------------------------------------------------------



 



such disbursement is received by the Borrower, the amount of each such
disbursement made by the Issuing Bank under the Letter of Credit (if such
payment is not sooner effected as may be required under this Section 2.10 or
under other provisions of the Letter of Credit), together with interest on the
amount disbursed from and including the date of disbursement until payment in
full of such disbursed amount at a varying rate per annum equal to (i) the then
applicable interest rate for Base Rate Loans (but in no event to exceed the
Maximum Rate) through the second Business Day after notice of such disbursement
is received by the Borrower and (ii) thereafter, the Post-Default Rate for Base
Rate Loans (but in no event to exceed the Maximum Rate) for the period from and
including the third Business Day following the date of such disbursement to and
including the date of repayment in full of such disbursed amount. Subject to
Section 12.11, the obligations of the Borrower under this Agreement with respect
to each Letter of Credit shall be absolute, unconditional and irrevocable and
shall be paid or performed strictly in accordance with the terms of this
Agreement under all circumstances whatsoever, including, without limitation, but
only to the fullest extent permitted by applicable law, the following
circumstances: (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit, or any of the other Loan Documents; (ii) any amendment or
waiver of (including any default), or any consent to departure from this
Agreement (except to the extent permitted by any amendment or waiver), any
Letter of Credit, or any of the other Loan Documents; (iii) the existence of any
claim, set-off, defense or other rights which the Borrower or any Guarantor, if
applicable, may have at any time against the beneficiary of any Letter of Credit
or any transferee of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Bank, the
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement, any Letter of Credit, the other Loan Documents, the transactions
contemplated hereby or any unrelated transaction; (iv) any statement,
certificate, draft, notice or any other document presented under any Letter of
Credit proves to have been forged, fraudulent, insufficient (so long as it is
not insufficient on its face) or invalid in any respect or any statement therein
proves to have been untrue or inaccurate in any respect whatsoever; (v) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or certificate which appears on its face to comply, but does not comply, with
the terms of such Letter of Credit; and (vi) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing. Notwithstanding
anything in this Agreement to the contrary, the Borrower will not be liable for
payment or performance that results from the gross negligence or willful
misconduct of the Issuing Bank, except to the extent the Borrower or any
Subsidiary actually recovers (net of costs and expenses) any proceeds (net of
any expenses incurred for such recovery) for itself or the Issuing Bank of any
payment made by the Issuing Bank in connection with such gross negligence or
willful misconduct.
          (b) In the event of the occurrence of any Event of Default, a payment
or prepayment pursuant to Section 2.08(b) or the maturity of the Loans, whether
by acceleration or otherwise, an amount equal to the LC Exposure (or the excess
in the case of Section 2.08(b)), shall be deemed to be forthwith due and owing
by the Borrower to the Administrative Agent as of the date of any such
occurrence; and the Borrower’s obligation to pay such amount shall be absolute
and unconditional, without regard to whether any beneficiary of any such Letter
of Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower may now or hereafter have against
any such beneficiary, the Issuing Bank, the Administrative Agent, the
Revolving Credit Agreement – Page 35

 



--------------------------------------------------------------------------------



 



Lenders or any other Person for any reason whatsoever. Such payments shall be
held by the Administrative Agent on behalf of the Issuing Bank and the Lenders
as cash collateral securing the LC Exposure in an account or accounts at the
Principal Office; and the Borrower hereby grants to and by its deposit with the
Administrative Agent grants to the Administrative Agent a security interest in
such cash collateral. In the event of any such payment by the Borrower of
amounts contingently owing under outstanding Letters of Credit and in the event
that thereafter drafts or other demands for payment complying with the terms of
such Letters of Credit are not made prior to the respective expiration dates
thereof, the Administrative Agent agrees, if no Event of Default has occurred
and is continuing or if no other amounts are outstanding under this Agreement or
the other Loan Documents, to remit to the Borrower amounts for which the
contingent obligations evidenced by the Letters of Credit have ceased.
          (c) Each Lender with a Revolving Credit Commitment severally and
unconditionally agrees that it shall promptly reimburse the Issuing Bank an
amount equal to such Lender’s Percentage Share of any disbursement made by the
Issuing Bank under any Letter of Credit that is not reimbursed according to this
Section 2.10.
          (d) Notwithstanding anything to the contrary contained herein, subject
to availability under the Swing Line Commitment, to the extent the Borrower has
not reimbursed the Issuing Bank for any drawn upon Letter of Credit within two
Business Days after notice of such disbursement has been received by the
Borrower, the amount of such Letter of Credit reimbursement obligation shall
automatically be funded by the Swing Line Lender as a Swing Line Loan hereunder
and used by the Swing Line Lender to pay such Letter of Credit reimbursement
obligation. To the extent the funding of such Letter of Credit reimbursement
obligation as a Swing Line Loan would cause the aggregate amount of all Swing
Line Loans outstanding to exceed the Swing Line Commitment or the Swing Line
Lender does not desire to make a Swing Line Loan for such purpose, such Letter
of Credit reimbursement obligation shall not be funded as a Swing Line Loan, but
instead shall be funded as a Revolving Credit Loan.
     Section 2.11 Lending Offices. The Loans of each Type made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type.
ARTICLE III
Payments of Principal and Interest
     Section 3.01 Repayment of Loans.
          (a) Revolving Credit Loans. On the Termination Date the Borrower shall
repay the outstanding principal amount of the Revolving Credit Loans.
          (b) Swing Line Loans. The principal amount of each advance of a Swing
Line Loan (together with all interest accrued thereon until the date of payment)
shall be repaid pursuant to the terms of Section 2.01(b).
Revolving Credit Agreement – Page 36

 



--------------------------------------------------------------------------------



 



     Section 3.02 Interest.
          (a) Interest Rates. The Borrower will pay to the Administrative Agent,
for the account of each Lender, interest on the unpaid principal amount of each
Loan made by such Lender for the period commencing on the date such Loan is made
to, but excluding, the date such Loan shall be paid in full, at the following
rates per annum:
               (i) if such Revolving Credit Loan is a Base Rate Loan, the Base
Rate (as in effect from time to time) plus the Applicable Margin, but in no
event to exceed the Maximum Rate; and
               (ii) if such Revolving Credit Loan is a LIBOR Loan, for each
Interest Period relating thereto, the LIBOR Rate for such Loan plus the
Applicable Margin (as in effect from time to time), but in no event to exceed
the Maximum Rate.
          (b) Post-Default Rate. Notwithstanding the foregoing, the Borrower
will pay to the Administrative Agent, for the account of each Lender interest at
the applicable Post-Default Rate on any principal of any Loan made by such
Lender, and (to the fullest extent permitted by law) on any other amounts due
and payable or that become due and payable by the Borrower hereunder or under
any Loan Document held by such Lender to or for account of such Lender, for the
period commencing on the date of an Event of Default (or the date any such other
amount becomes due and payable) until the same is paid in full or all Events of
Default are cured or waived. If an Event of Default under Section 10.01(a)
occurs, the operation of this Section 3.02(b) shall be automatic, but if the
only Events of Default are Events of Default other than under Section 10.01(a),
the operation of this Section 3.02(b) shall require the election of the Required
Lenders to accrue interest at the Post-Default Rate.
          (c) Due Dates. Accrued interest on Base Rate Loans shall be payable
monthly on the first day of each month commencing on August 1, 2006, and accrued
interest on each LIBOR Loan shall be payable on the last day of the Interest
Period therefor and, if such Interest Period is longer than three months at
three-month intervals following the first day of such Interest Period, except
that interest payable at the Post-Default Rate shall be payable from time to
time on demand and interest on any LIBOR Loan that is converted into a Base Rate
Loan (pursuant to Section 5.04) shall be payable on the date of conversion (but
only to the extent so converted). Any accrued and unpaid interest on the
Revolving Credit Loans on the Termination Date shall be paid on such date.
Accrued interest on Swing Line Loans shall be paid pursuant to Section 3.01(c).
          (d) Determination of Rates. Promptly after the determination of any
interest rate provided for herein or any change therein, the Administrative
Agent shall notify the Lenders to which such interest is payable and the
Borrower thereof. Each determination by the Administrative Agent of an interest
rate or fee hereunder shall, except in cases of manifest error, be final,
conclusive and binding on the parties.
Revolving Credit Agreement – Page 37

 



--------------------------------------------------------------------------------



 



ARTICLE IV
Payments; Pro Rata Treatment; Computations; Etc.
     Section 4.01 Payments. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement and the Letter of Credit Agreements shall be made in
Dollars, in immediately available funds, to the Administrative Agent at such
account as the Administrative Agent shall specify by notice to the Borrower from
time to time, not later than 11:00 a.m. (Central time) on the date on which such
payments shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day). Such
payments shall be made without (to the fullest extent permitted by applicable
law) defense, set-off or counterclaim. Each payment received by the
Administrative Agent under this Agreement for account of a Lender shall be paid
promptly to such Lender in immediately available funds. Except as otherwise
provided in the definition of “Interest Period”, if the due date of any payment
under this Agreement would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for any principal so extended for the period of such extension.
At the time of each payment to the Administrative Agent of any principal of or
interest on any borrowing, the Borrower shall notify the Administrative Agent of
the Loans to which such payment shall apply. In the absence of such notice the
Administrative Agent may specify the Loans to which such payment shall apply,
but to the extent possible such payment or prepayment will be applied first to
the Loans comprised of Base Rate Loans.
     Section 4.02 Pro Rata Treatment. Except to the extent otherwise provided
herein each Lender agrees that: (i) each borrowing from the Lenders under
Section 2.01 and each continuation and conversion under Section 2.02 shall be
made from the Lenders pro rata in accordance with their Percentage Share, each
payment of commitment fee or other fees under Section 2.05(a) and
Section 2.05(b)(i) shall be made for account of the Lenders pro rata in
accordance with their Percentage Share, and each termination or reduction of the
amount of the Aggregate Revolving Credit Commitments under Section 2.03(b)
(subject to the last sentence thereof) shall be applied to the Commitment of
each Lender, pro rata according to the amounts of its respective Commitment;
(ii) each payment of principal of Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amount of the Loans held by the Lenders; and (iii) each payment of
interest on Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the amounts of interest due and payable to the
respective Lenders; and (iv) each reimbursement by the Borrower of disbursements
under the Letters of Credit shall be made for account of the Issuing Bank or, if
funded by the Lenders, pro rata for the account of the Lenders, in accordance
with the amounts of reimbursement obligations due and payable to each respective
Lender.
     Section 4.03 Computations. Interest on all LIBOR Loans shall be computed on
the basis of a year of 360 days and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which such interest is
payable, unless such calculation would exceed the Maximum Rate, in which case
interest shall be calculated on the per annum basis of a year of 365 or
366 days, as the case may be. All computations of interest on Base Rate Loans
Revolving Credit Agreement – Page 38

 



--------------------------------------------------------------------------------



 



and fees shall be computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed (including the first day but excluding the
last day).
     Section 4.04 Non-receipt of Funds by the Administrative Agent.
          (a) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan or Letters of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan or
Letters of Credit, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Sections 2.01(b), 2.02(f)
and 2.10(c) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Loan or Letters of Credit available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Loan or Letters of Credit to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Loan or Letters of Credit. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
          (b) Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Bank hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     Section 4.05 Set-off, Sharing of Payments, Etc. (a) The Borrower agrees
that, in addition to (and without limitation of) any right of set-off, bankers’
lien or counterclaim a Lender may otherwise have, each Lender, the Issuing Bank,
and each of their respective Affiliates shall have the right and be entitled
(after consultation with the Administrative Agent), at its option, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in
Revolving Credit Agreement – Page 39

 



--------------------------------------------------------------------------------



 



whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender, the Issuing Bank or any such Affiliate to or
for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the Issuing Bank, irrespective of
whether or not such Lender or the Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each Lender
and the Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
          (b) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
               (x) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and
               (y) the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Exposure to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
Revolving Credit Agreement – Page 40

 



--------------------------------------------------------------------------------



 



ARTICLE V
Yield Protection
     Section 5.01 Increased Costs.
          (a) Increased Costs Generally. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBOR Rate) or
the Issuing Bank;
               (ii) subject any Lender or the Issuing Bank to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 5.02 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Issuing Bank); or
               (iii) impose on any Lender or the Issuing Bank or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or the Issuing Bank, the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate on an after-tax basis such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
          (b) Capital Requirements. If any Lender or the Issuing Bank determines
that any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional

Revolving Credit Agreement – Page 41



--------------------------------------------------------------------------------



 



amount or amounts as will compensate on an after-tax basis such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     Section 5.02 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of clause (a) above, the Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability

Revolving Credit Agreement – Page 42



--------------------------------------------------------------------------------



 



delivered to the Borrower by a Lender or the Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
               (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
               (ii) duly completed copies of Internal Revenue Service Form
W-8ECI,
               (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
               (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together

Revolving Credit Agreement – Page 43



--------------------------------------------------------------------------------



 



with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.
          (f) Treatment of Certain Refunds. If the Administrative Agent, a
Lender or the Issuing Bank determines, in its sole judgment, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the Issuing Bank,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
     Section 5.03 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.01, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.02, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or 5.02, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.02, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.05(b)), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
               (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 12.05(b)(iv);

Revolving Credit Agreement – Page 44



--------------------------------------------------------------------------------



 



               (ii) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and participations in LC Exposure,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.04) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
               (iii) in the case of any such assignment resulting from a claim
for compensation under Section 5.01 or payments required to be made pursuant to
Section 5.02, such assignment will result in a reduction in such compensation or
payments thereafter; and
               (iv) such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
          (c) Time Limited. Notwithstanding anything to the contrary contained
in this Article V, the Borrower shall not be required to reimburse or pay any
costs or expenses to any Lender as required by such sections which have accrued
more than 180 days prior to such Lender’s giving notice to the Borrower that
such Lender has suffered or incurred such costs or expenses.
          (d) Non Discriminatory Basis. None of the Lenders shall be permitted
to pass through to the Borrower costs and expenses under this Article V which
are not also passed through by such Lender to other customers of such Lender
similarly situated when such customer is subject to documents containing similar
provisions as those contained in such Sections.
     Section 5.04 Compensation. The Borrower shall pay to each Lender within
30 days of receipt of written request of such Lender (which request shall set
forth, in reasonable detail, the basis for requesting such amounts and which
shall be conclusive and binding for all purposes provided that such
determinations are made on a reasonable basis), such amount or amounts as shall
compensate it for any loss, cost, expense or liability which such Lender
reasonably determines are attributable to:
          (a) any payment, prepayment or conversion of a LIBOR Loan for any
reason (including, without limitation, the acceleration of the Loans pursuant to
Section 10.02) on a date other than the last day of the Interest Period for such
Loan; or
          (b) any failure by the Borrower for any reason (including but not
limited to, the failure of any of the conditions precedent specified in
Article V to be satisfied) to borrow, continue or convert a LIBOR Loan from such
Lender on the date for such borrowing, continuation or conversion specified in
the relevant notice given pursuant to Section 2.02(c); provided, however, that
where such failure is attributable to the circumstances set forth in
Sections 5.01(b), 5.02 or 5.03 with respect to such Lender’s inability or
determination not to make LIBOR Loans, no such compensation shall be required.
Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount so paid, prepaid or converted
or not borrowed for the period from the date of such payment, prepayment or

Revolving Credit Agreement – Page 45



--------------------------------------------------------------------------------



 



conversion or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date specified for such borrowing) at the
applicable rate of interest for such Loan provided for herein over (ii) the
interest component of the amount such Lender would have bid in the London
interbank market for Dollar deposits of leading banks in amounts comparable to
such principal amount and with maturities comparable to such period (as
reasonably determined by such Lender).
ARTICLE VI
Conditions Precedent
     Section 6.01 Initial Funding. The obligation of the Lenders to make the
Initial Funding is subject to the receipt by the Administrative Agent and the
Lenders of all fees payable pursuant to Section 2.05 and the Fee Letter on or
before the Closing Date and the receipt by the Administrative Agent of the
following documents (in sufficient original counterparts for each Lender) and
satisfaction of the other conditions provided in this Section 6.01, each of
which shall be satisfactory to the Administrative Agent in form and substance:
          (a) The Guaranty Agreement, the Security Agreement, and all other Loan
Documents, duly executed by the appropriate parties thereto listed on the
Closing Checklist attached hereto as Exhibit E.
          (b) A certificate of the Secretary or an Assistant Secretary of the
Borrower setting forth (i) resolutions of its board of directors with respect to
the authorization of the Borrower to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of the Borrower (y) who are authorized to sign the
Loan Documents to which the Borrower is a party and (z) who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement, the other Loan Documents
and the transactions contemplated hereby and thereby, (iii) specimen signatures
of the authorized officers, and (iv) the certificate of incorporation and the
bylaws of the Borrower certified to be correct and complete copies. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.
          (c) A certificate of the Secretary or an Assistant Secretary of each
Guarantor setting forth (i) resolutions of its board of directors or other
governing body with respect to the authorization of such Guarantor to execute
and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of such
Guarantor (y) who are authorized to sign the Loan Documents to which such
Guarantor is a party and (z) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby, (iii) specimen signatures of the authorized
officers, and (iv) the articles or certificate of incorporation, bylaws,
partnership agreements, or other organizational documents of such Guarantor
certified to be correct and complete copies.

Revolving Credit Agreement – Page 46



--------------------------------------------------------------------------------



 



The Administrative Agent and the Lenders may conclusively rely on such
certificate until they receive notice in writing from such Guarantor to the
contrary.
          (d) Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of the Borrower and Guarantors.
          (e) Borrower shall have provided a pro forma Covenant Compliance
Certificate based on Borrower’s quarterly financial statements for the fiscal
quarter ending March 31, 2006.
          (f) Opinions of legal counsel to the Borrower and the Guarantors, in
form and substance satisfactory to the Administrative Agent, as to such matters
incident to the transactions herein contemplated as the Administrative Agent may
reasonably request.
          (g) Copies of the fully executed Senior Unsecured Note Indenture and
the documents related thereto and evidence of the closing of the Senior
Unsecured Note Indenture and satisfactory evidence of commitments to purchase,
pursuant thereto, not less than the full amount of the Senior Unsecured Debt.
          (h) Mortgages and deeds of trust and any other Loan Documents related
to the real Property to reflect the transactions described herein.
          (i) All policies of title insurance, in form and substance
satisfactory to Administrative Agent, related to the real Property.
          (j) Execution by Wells Fargo, Administrative Agent and the Required
Lenders of payoff letters.
          (k) Receipt of a copy of the Preferred Stock Purchase Agreement dated
as of June 12, 2006 between Borrower and Ares.
          (l) Borrower shall have furnished to Administrative Agent, in form,
content and amounts and with companies satisfactory to Administrative Agent,
liability insurance with coverage acceptable to Administrative Agent and naming
Administrative Agent as additional insured, and casualty insurance policies with
loss payable clauses in favor of Administrative Agent, relating to the assets
and properties of Borrower and its Subsidiaries.
          (m) Such other documents, agreements, and instruments as the
Administrative Agent or any Lender or special counsel to the Administrative
Agent may reasonably request.
     Section 6.02 Initial and Subsequent Loans and Letters of Credit. The
obligation of the Lenders to make Loans (except as to Loans automatically funded
pursuant to Section 2.10(d)) to the Borrower upon the occasion of each borrowing
hereunder and to issue, renew, extend or reissue Letters of Credit for the
account of the Borrower (including the Initial Funding) is subject to the
further conditions precedent that, as of the date of such Loans and after giving
effect thereto:
          (a) no Default shall exist;

Revolving Credit Agreement – Page 47



--------------------------------------------------------------------------------



 



          (b) no Material Adverse Effect shall have occurred and be continuing;
and
          (c) the representations and warranties made by the Borrower in
Article VII and by the Borrower and each Guarantor in the Loan Documents shall
be true on and as of the date of the making of such Loans or issuance, renewal,
extension or reissuance of a Letter of Credit with the same force and effect as
if made on and as of such date and immediately after giving effect to such new
borrowing, except to the extent such representations and warranties are set
forth as being related only to a specified date (e.g. “as of the Closing Date”)
and were true and correct as of such specified date or the Required Lenders may
expressly consent in writing to the contrary.
Each request for a borrowing or issuance, renewal, extension or reissuance of a
Letter of Credit by the Borrower hereunder shall constitute a certification by
the Borrower to the effect set forth in Section 6.02(c) (both as of the date of
such notice and, unless the Borrower otherwise notifies the Administrative Agent
prior to the date of and immediately following such borrowing or issuance,
renewal, extension or reissuance of a Letter of Credit as of the date thereof).
     Section 6.03 Conditions Precedent for the Benefit of Lenders. All
conditions precedent to the obligations of the Lenders to make any Loan are
imposed hereby solely for the benefit of the Lenders, and no other Person may
require satisfaction of any such condition precedent or be entitled to assume
that the Lenders will refuse to make any Loan in the absence of strict
compliance with such conditions precedent.
     Section 6.04 Determinations Under Section 6.01. For purposes of determining
compliance with the conditions specified in Section 6.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender with respect to any Loan
or issuance of any Letters of Credit, prior to the Closing Date, specifying its
objection thereto and such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Loan or issuance of
any Letters of Credit.
     Section 6.05 No Waiver. No waiver of any condition precedent shall preclude
the Administrative Agent or the Lenders from requiring such condition to be met
prior to making any subsequent Loan or preclude the Lenders from thereafter
declaring that the failure of the Borrower to satisfy such condition precedent
constitutes a Default.
ARTICLE VII
Representations and Warranties
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that (each representation and warranty herein is given as of the Closing
Date and shall be deemed repeated and reaffirmed on the dates of each borrowing
and issuance, renewal, extension or reissuance of a Letter of Credit to the
extent provided in Section 6.02):

Revolving Credit Agreement – Page 48



--------------------------------------------------------------------------------



 



     Section 7.01 Corporate Existence. Each of the Borrower and each Subsidiary:
(i) is a corporation, limited partnership or limited liability company duly
organized, legally existing and in good standing, if applicable, under the laws
of the jurisdiction of its organization; (ii) (x) has all requisite power
(corporate or otherwise), and (y) has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is qualified
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except in each case referred
to in clauses (ii)(y) and (iii), to the extent the failure so to do could not
reasonably be expected to have a Material Adverse Effect.
     Section 7.02 Financial Condition. The audited consolidated balance sheet of
Borrower as at December 31, 2005 and the related consolidated statement of
income, stockholders’ equity and cash flow for the fiscal year ended on said
date, with the opinion thereon of a Registered Public Accounting Firm heretofore
furnished to each of the Lenders, are complete and correct and fairly present
the consolidated financial condition of Borrower and its Consolidated
Subsidiaries as at said dates and the results of its operations for the fiscal
year, all in accordance with GAAP, as applied on a consistent basis. The
unaudited consolidated balance sheet of the Borrower as at March 31, 2006 and
the related consolidated statement of income, stockholders’ equity and cash flow
for the portion of the fiscal year ended on such date are complete and correct
and fairly present the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries as at said date, all in accordance with GAAP, as
applied on a consistent basis (subject to normal year-end adjustments). Neither
the Borrower nor any Subsidiary has on the Closing Date any material Debt,
contingent liabilities, liabilities for taxes, forward or long-term commitments
other than those customary in Borrower’s business or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements or in Schedule 7.02. Since March 31,
2006, there has been no change or event that could reasonably be expected to
have a Material Adverse Effect. Since the date of the Financial Statements,
neither the Properties of the Borrower or any Subsidiary have been affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, permits or concessions by any Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy where
such event or matter could reasonably be expected to result in a Material
Adverse Effect. Since the date of the Financial Statements, no Internal Control
Event has occurred.
     Section 7.03 Litigation. Except as disclosed to the Lenders in
Schedule 7.03 hereto, at the Closing Date there is no litigation, legal,
administrative or arbitral proceeding, investigation or other action of any
nature pending or, to the knowledge of the Borrower threatened against or
affecting the Borrower or any Subsidiary which can reasonably be expected to
result in any judgment or liability against the Borrower or any Subsidiary not
fully covered by insurance (except for normal deductibles) and which could
reasonably be expected to have a Material Adverse Effect.
     Section 7.04 No Breach. Neither the execution and delivery of the Loan
Documents, nor compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Closing Date under, the respective charter or bylaws,
partnership agreement, operating agreement or other organizational

Revolving Credit Agreement – Page 49



--------------------------------------------------------------------------------



 



documents, as the case may be, of the Borrower or any Subsidiary, or, in any
material respect, any Governmental Requirement or any material agreement or
instrument to which the Borrower or any Subsidiary is a party or by which it is
bound or to which it or its Properties are subject, or constitute a default
under any such agreement or instrument, or result in the creation or imposition
of any material Lien upon any of the revenues or assets of the Borrower or any
Subsidiary pursuant to the terms of any such agreement or instrument other than
the Liens created by the Loan Documents.
     Section 7.05 Authority. The Borrower and each Subsidiary have all necessary
power (corporate or otherwise) and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party; and the execution,
delivery and performance by the Borrower and each Subsidiary of the Loan
Documents to which it is a party, have been duly authorized by all necessary
action (corporate or otherwise) on its part; and the Loan Documents constitute
the legal, valid and binding obligations of the Borrower and each Subsidiary,
enforceable in accordance with their terms.
     Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Borrower or any Subsidiary of the Loan
Documents or for the validity or enforceability thereof, except for (i) the
recording and filing of the Loan Documents as required by this Agreement and
(ii) approvals by the applicable Governmental Authorities.
     Section 7.07 Use of Proceeds. The proceeds of the Loans shall be used to
(i) refinance certain existing indebtedness of the WCA Waste Systems, (ii) pay
fees and expenses incurred in connection with the transactions contemplated
hereby, (iii) provide working capital and general business purpose needs of the
Borrower and the Guarantors (other than Holdings), (iv) the funding of Expansion
Expenditures, and Capital Expenditures permitted hereunder, and (v) the funding
of certain other expenditures approved by the Administrative Agent from time to
time. The Letters of Credit shall be used for general business purposes of the
Borrower and the Guarantors (other than Holdings). The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and no part of the proceeds of any
Loan hereunder will be used, directly or indirectly, to purchase or carry any
margin stock.
     Section 7.08 ERISA.
          (a) The Borrower and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.
          (b) Each Plan and each Welfare Plan is, and has been, maintained in
substantial compliance with ERISA and, where applicable, the Code.
          (c) No act, omission or transaction has occurred which could
reasonably be expected to result in imposition on the Borrower or any ERISA
Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to Section 502(c), (i), (l) or (m) of

Revolving Credit Agreement – Page 50



--------------------------------------------------------------------------------



 



ERISA or a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or
(ii) breach of fiduciary duty liability damages under Section 409 of ERISA.
          (d) No Plan (other than a defined contribution plan) or any trust
created under any such Plan has been terminated within the preceding six
calendar years. No liability to the PBGC (other than for the payment of current
premiums which are not past due) by the Borrower or any ERISA Affiliate has been
or is expected by the Borrower or any ERISA Affiliate to be incurred with
respect to any Plan. No ERISA Event with respect to any Plan (other than a
Multiemployer Plan) has occurred.
          (e) Full payment when due has been made of all amounts which the
Borrower or any ERISA Affiliate is required under the terms of each Plan and
each Welfare Plan or applicable law to have paid as contributions to such Plan
or Welfare Plan, and no accumulated funding deficiency (as defined in
Section 302 of ERISA and Section 412 of the Code), whether or not waived, exists
with respect to any Plan.
          (f) The actuarial present value of the benefit liabilities under each
Plan which is subject to Title IV of ERISA does not, as of the end of the
Borrower’s most recently ended fiscal year, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities. The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
Section 4041 of ERISA.
          (g) None of the Borrower or any ERISA Affiliate sponsors, maintains,
or contributes to an employee welfare benefit plan, as defined in Section 3(1)
of ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by the
Borrower or any ERISA Affiliate in its sole discretion at any time without any
liability that could reasonably be expected to have a Material Adverse Affect.
          (h) None of the Borrower or any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the preceding six calendar years,
sponsored, maintained or contributed to, any Multiemployer Plan.
          (i) None of the Borrower or any ERISA Affiliate is required to provide
security under Section 401(a)(29) of the Code due to a Plan amendment that
results in an increase in current liabilities of the Plan.
     Section 7.09 Taxes. Each of the Borrower and its Subsidiaries has filed or
obtained extensions for filing of all United States Federal income tax returns
and all other tax returns which are required to be filed by them and have paid
all material taxes shown to be due pursuant to such returns or pursuant to any
assessment received by the Borrower or any Subsidiary, except for any taxes
which are being contested in good faith by appropriate proceedings and for which
adequate reserves are being maintained in accordance with GAAP. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of taxes and other governmental charges are, in the opinion of the
Borrower, adequate. No tax lien has been filed

Revolving Credit Agreement – Page 51



--------------------------------------------------------------------------------



 



and, to the knowledge of the Borrower, no claim is being asserted with respect
to any such tax, fee or other charge.
     Section 7.10 Titles, etc. Except as set forth in Schedule 7.10:
          (a) Each of the Borrower and its Subsidiaries has good and defensible
title to its material (individually or in the aggregate) Properties, free and
clear of all Liens, except Liens permitted by Section 9.02. Material Property
held by the Borrower or its Subsidiaries under leases or similar arrangements
are listed in item 2 of Schedule 7.10.
          (b) All material leases and agreements necessary for the conduct of
the business of the Borrower and its Subsidiaries are valid and subsisting, in
full force and effect and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, which could reasonably be expected to
result in a Material Adverse Effect.
          (c) The rights, Properties and other assets presently owned, leased or
licensed by the Borrower and its Subsidiaries including, without limitation, all
easements and rights of way, include all rights, Properties and other assets
necessary to permit the Borrower and its Subsidiaries to conduct their business
in all material respects in the same manner as its business has been conducted
prior to the Closing Date.
          (d) All of the assets and Properties of the Borrower and its
Subsidiaries which are material to the operation of its business are in good
working condition, ordinary wear and tear excepted, and are maintained in
accordance with prudent business standards.
     Section 7.11 No Material Misstatements. No written information, statement,
exhibit, certificate, document or report, taken as a whole, furnished to the
Administrative Agent and the Lenders (or any of them) by the Borrower or any
Subsidiary in connection with the negotiation of this Agreement contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statement contained therein not materially misleading in
the light of the circumstances in which made and with respect to the Borrower
and its Subsidiaries taken as a whole. To the best knowledge of the Borrower
after due inquiry, as of the Closing Date there is no fact peculiar to the
Borrower or any Subsidiary which has a Material Adverse Effect or in the future
is reasonably likely to have (so far as the Borrower can now foresee) a Material
Adverse Effect and which has not been set forth in this Agreement or the other
documents, certificates and statements furnished to the Administrative Agent by
or on behalf of the Borrower or any Subsidiary prior to, or on, the Closing Date
in connection with the transactions contemplated hereby.
     Section 7.12 Investment Company Act. Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 7.13 Public Utility Holding Company Act. Neither the Borrower nor
any Subsidiary is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” or a

Revolving Credit Agreement – Page 52



--------------------------------------------------------------------------------



 



“public utility” within the meaning of the Public Utility Holding Company Act of
1935, as amended.
     Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14, the
Borrower has no Subsidiaries.
     Section 7.15 Location of Business and Offices. The Borrower’s principal
place of business and chief executive offices are located at the address stated
on the signature page of this Agreement. As of the Closing Date, the principal
place of business and chief executive office of each Subsidiary are located at
the addresses stated on Schedule 7.14.
     Section 7.16 Defaults. Neither the Borrower nor any Subsidiary is in
default nor has any event or circumstance occurred which, but for the expiration
of any applicable grace period or the giving of notice, or both, would
constitute a default under any material agreement or instrument to which the
Borrower or any Subsidiary is a party or by which the Borrower or any Subsidiary
is bound which default would have a Material Adverse Effect. No Default
hereunder has occurred and is continuing.
     Section 7.17 Environmental Matters. Except as would not reasonably be
expected to have a Material Adverse Effect (or with respect to clauses (c) and
(d) below, where the failure to take such actions would not reasonably be
expected to have a Material Adverse Effect), to the best knowledge of the
Borrower, after due inquiry:
          (a) Neither any Property of the Borrower or any Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;
          (b) Without limitation of clause (a) above, no Property of the
Borrower or any Subsidiary nor the operations currently conducted thereon or, to
the best knowledge of the Borrower, by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority or to any remedial obligations under
Environmental Laws;
          (c) All transfer and disposal permits, licenses or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Subsidiary,
including without limitation past or present treatment, storage, disposal or
release of a hazardous substance or solid waste into the environment, are set
forth on Schedule 7.17 and have been duly obtained or filed, or to the extent
not obtained or filed, will be obtained or filed in the ordinary course of
business, and the Borrower and each Subsidiary are in compliance with the terms
and conditions of all such notices, permits, licenses and similar
authorizations;
          (d) All hazardous substances, solid waste, and oil and gas exploration
and production wastes, if any, generated at any and all Property of the Borrower
or any Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of the Borrower, all such transport carriers and

Revolving Credit Agreement – Page 53



--------------------------------------------------------------------------------



 



treatment and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws;
          (e) The Borrower has taken all steps reasonably necessary to determine
and based on such steps and due inquiry has no reason to believe that any
hazardous substances, solid waste, or oil and gas exploration and production
wastes, have been disposed of or otherwise released or that there has been any
threatened release of any hazardous substances on or to any Property of the
Borrower or any Subsidiary, in each case except in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment;
          (f) To the extent applicable, all Property of the Borrower and each
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the Environmental Laws applicable to the Borrower and its
Subsidiaries during the term of this Agreement, and the Borrower does not have
any reason to believe that such Property, to the extent subject to Environmental
Laws, will not be able to maintain compliance with Environmental Laws
requirements during the term of this Agreement;
          (g) Neither the Borrower nor any Subsidiary has any known contingent
liability in connection with any release or threatened release of any oil,
hazardous substance or solid waste into the environment; and
          (h) (i) no portion of the real Property of the Borrower or any
Subsidiary has been used for the handling, processing, storage or disposal of
hazardous substances; and no underground tank or other underground storage
receptacle for hazardous substances is located on such Properties; (ii) in the
course of any activities conducted by the Borrower, or operators of such real
Property, no hazardous substances have been generated or are being used on such
Properties; (iii) there have been no unpermitted releases or threatened releases
of hazardous substances on, upon, into or from the real Property of the Borrower
or any Subsidiary; (iv) to the best of the Borrower’s knowledge, there have been
no releases on, upon, from or into any real property in the vicinity of such
real Property, which, through soil or groundwater contamination, may have come
to be located on such Properties; and (v) in addition, when required under
applicable Environmental Laws, any hazardous substances that have been generated
on such real Property have been transported offsite only by carriers having an
identification number issued by the EPA, treated or disposed of only by
treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities, to the best of
the Borrower’s knowledge, have been and are operating in material compliance
with such permits and applicable Environmental Laws.
     Section 7.18 Compliance with the Law. Neither the Borrower nor any
Subsidiary has violated any Governmental Requirement or failed to obtain any
license, permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure could reasonably be expected to have (in the

Revolving Credit Agreement – Page 54



--------------------------------------------------------------------------------



 



event such violation or failure were asserted by any Person through appropriate
action) a Material Adverse Effect.
     Section 7.19 Insurance. Schedule 7.19 attached hereto contains an accurate
and complete description of all material policies of fire, liability, workmen’s
compensation and other forms of insurance owned or held by the Borrower and each
Subsidiary as of the Closing Date. As of such date, all such policies are in
full force and effect, all premiums with respect thereto covering all periods up
to and including the date of the closing have been paid, and no notice of
cancellation or termination has been received with respect to any such policy.
Such policies are sufficient for compliance with all requirements of law and of
all agreements to which the Borrower or any Subsidiary is a party; are valid,
outstanding and enforceable policies; provide adequate insurance coverage in at
least such amounts and against at least such risks (but including in any event
public liability) as are usually insured against in the same general area by
companies engaged in the same or a similar business for the assets and
operations of the Borrower and each Subsidiary; will remain in full force and
effect through the respective dates set forth in Schedule 7.19 without the
payment of additional premiums; and will not in any way be affected by, or
terminate or lapse by reason of, the transactions contemplated by this
Agreement. Schedule 7.19 identifies all material risks, if any, as to which the
Borrower and its Subsidiaries and their respective Board of Directors or
officers have designated themselves as being self insured as of the Closing
Date. Neither the Borrower nor any Subsidiary has been unable to obtain any
insurance with respect to its assets or operations, nor has its coverage been
limited below usual and customary policy limits, by an insurance carrier to
which it has applied for any such insurance or with which it has carried
insurance during the last three years.
     Section 7.20 Restriction on Liens. Other than the Senior Unsecured Note
Indenture, this Agreement and the Loan Documents, neither the Borrower nor any
of its Subsidiaries is a party to any agreement or arrangement (other than this
Agreement and the other Loan Documents, and any contracts or agreements in
respect of liens permitted under Section 9.02), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to other Persons on or in respect of their respective
assets or Properties.
     Section 7.21 Material Agreements. Set forth on Schedule 7.21 hereto is a
complete and correct list of all material agreements, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
Closing Date providing for, evidencing, securing or otherwise relating to any
Debt of the Borrower or any of its Subsidiaries, and all material obligations of
the Borrower or any of its Subsidiaries to issuers of material surety or appeal
bonds issued for account of the Borrower or any such Subsidiary, and subject to
Schedule 7.21 such list correctly sets forth the names of the debtor and
creditor with respect to the Debt obligations outstanding or to be outstanding
and the Property subject to any Lien securing such Debt obligation. The Borrower
has heretofore delivered to the Administrative Agent and the Lenders a complete
and correct copy of all such material credit agreements, indentures, purchase
agreements, contracts, letters of credit, guarantees, joint venture agreements,
or other instruments, including any modifications or supplements thereto, as in
effect on the Closing Date.

Revolving Credit Agreement – Page 55



--------------------------------------------------------------------------------



 



ARTICLE VIII
Affirmative Covenants
     The Borrower covenants and agrees that, so long as any of the Commitments
are in effect and until payment in full of all Obligations:
     Section 8.01 Reporting Requirements. The Borrower shall deliver, or shall
cause to be delivered, to the Administrative Agent with sufficient copies of
each for the Lenders:
          (a) Annual Financial Statements of Borrower. As soon as available and
in any event within 90 days after the end of each fiscal year of Borrower, the
audited consolidated statements of income, stockholders’ equity, and cash flows
of Borrower and its Consolidated Subsidiaries (including the Borrower) for such
fiscal year, and the related audited consolidated balance sheets of Borrower and
its Consolidated Subsidiaries (including the Borrower) as at the end of such
fiscal year, and setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by the
related opinion of a Registered Public Accounting Firm of recognized national
standing acceptable to the Administrative Agent which opinion shall state that
said financial statements fairly present the consolidated financial condition
and results of operations of Borrower and its Consolidated Subsidiaries
(including the Borrower) as at the end of, and for, such fiscal year and that
such financial statements have been prepared in accordance with GAAP, except for
such changes in such principles with which such Registered Public Accounting
Firm shall have concurred and such opinion shall not contain a “going concern”
or like qualification or exception or other material exception.
          (b) Annual Financial Statements of Borrower. If Borrower has any
Subsidiary not a party to the Loan Documents, then, as soon as available and in
any event within 90 days after the end of each fiscal year of the Borrower,
unaudited consolidating, statements of income, stockholders equity, and cash
flows of the Borrower and its Consolidated Subsidiaries for such fiscal year,
and the related unaudited consolidating balance sheets of the Borrower and its
Consolidated Subsidiaries as at the end of such fiscal year, and setting forth
in each case in comparative form the corresponding figures for the preceding
fiscal year, and accompanied by the certificate of a Responsible Officer, which
certificate shall state that said financial statements fairly present the
consolidating financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries as at the end of, and for, such fiscal year, and
that such financial statements have been prepared in accordance with GAAP.
          (c) Quarterly Financial Statements. As soon as available and in any
event within 45 days after the end of each fiscal quarterly period of each
fiscal year of the Borrower, consolidated and consolidating statements of
income, retained earnings, and cash flows of the Borrower and its Consolidated
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
and consolidating balance sheets as at the end of such period, and setting forth
in each case in comparative form the corresponding figures for the corresponding
period in the preceding fiscal year, accompanied by the certificate of a
Responsible Officer, which certificate shall state that said financial
statements fairly present the consolidated and consolidating financial condition
and

Revolving Credit Agreement – Page 56



--------------------------------------------------------------------------------



 



results of operations of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP, as at the end of, and for, such period (subject to normal
year-end audit adjustments).
          (d) Annual Projections. As soon as available and in any event not
later than 60 days after the end of each fiscal year of the Borrower, beginning
with the fiscal year beginning January 1, 2007, an annual budget of the Borrower
and its Consolidated Subsidiaries for the succeeding fiscal year, setting forth
in reasonable detail, the projected revenues and expenses of the Borrower and
its Consolidated Subsidiaries, all in form satisfactory to the Lenders;
provided, however, that Borrower may include in any projections customary
explanations and disclaimers regarding any such projections, and provided
further, such projections are based on the good faith determinations of such
information believed by the Borrower to be reasonable at the time.
          (e) Notice of Default, Etc. Promptly after the Borrower knows that any
Default or any Material Adverse Effect has occurred, a notice of such Default or
Material Adverse Effect, describing the same in reasonable detail and the action
the Borrower proposes to take with respect thereto.
          (f) Other Accounting Reports. Promptly upon receipt thereof, a copy of
each management letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual audit made by them of the
books of the Borrower and its Subsidiaries, and a copy of any response by the
Borrower or any Subsidiary of the Borrower, or the Board of Directors of the
Borrower or any Subsidiary of the Borrower, to such letter.
          (g) SEC Filings, Etc. From and after such time, if any, as Borrower
files a registration statement with the SEC or otherwise becomes subject to
public company reporting obligations under the Securities Exchange Act of 1934,
as amended, promptly upon its becoming available, each financial statement,
report, notice or proxy statement sent by the Borrower to stockholders generally
and each regular or periodic report and any registration statement, prospectus
or written communication (other than transmittal letters) in respect thereof
filed by the Borrower with or received by the Borrower in connection therewith
from any securities exchange or the SEC, including without limitation, annual
airspace estimates; provided, however, that the requirement to deliver the
Borrower’s quarterly reports (Form 10-Q) and annual reports (Form 10-K) to be
filed with the SEC may be satisfied by notifying the Administrative Agent and
the Lenders that (i) such documents have been posted on the Borrower’s website
on the Internet at the website address listed on Schedule 7.14 or (ii) a link
thereto can be found on the aforementioned website address and further provided
that paper copies will be provided upon request of the Administrative Agent.
          (h) Notices Under Other Loan Agreements. Concurrent with the
furnishing thereof, copies of any statement or notice furnished to any Person
relating to any default or event of default or the waiver thereof under any
other indenture, loan or credit or other similar agreement.
          (i) Acquisition Target Financial Statements. In connection with the
acquisition of either a controlling interest in a Person or a controlling
interest in all or substantially all of a Person’s assets, Borrower shall
provide Administrative Agent with current

Revolving Credit Agreement – Page 57



--------------------------------------------------------------------------------



 



financial information and the Borrower’s financial and operational analysis
regarding the Person and the Person’s assets as Lenders shall request. Prior to
delivery of such Person’s information to the Administrative Agent, the
Administrative Agent shall agree in writing to keep all such information
confidential on the same terms as agreed to between the Borrower and such
Person.
          (j) Other Matters. From time to time such other information regarding
the business, affairs or financial condition of the Borrower or any Subsidiary
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.
The Borrower will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to clause (a) or (b) above, a
Compliance Certificate executed by a Responsible Officer on behalf of the
Borrower (i) certifying as to the matters set forth therein and stating that no
Default has occurred and is continuing (or, if any Default has occurred and is
continuing, describing the same in reasonable detail), and (ii) setting forth in
reasonable detail the computations necessary to determine whether the Borrower
is in compliance with Sections 9.12, 9.13, 9.14 and 9.15 as of the end of the
most recently completed fiscal quarter or fiscal year.
     Section 8.02 Litigation. The Borrower shall promptly give to the
Administrative Agent notice of: (a) all legal or arbitral proceedings, and of
all proceedings before any Governmental Authority materially affecting the
Borrower or any Subsidiary, except proceedings in respect of operating permits
that are a normal part of Borrower’s and its Subsidiaries’ business, and (b) any
litigation or proceeding against or adversely affecting the Borrower or any
Subsidiary in which the amount involved is not covered in full by insurance
(subject to normal and customary deductibles and for which the insurer has not
assumed the defense), or in which injunctive or similar relief is sought, except
in each case proceedings or other matters which would not reasonably be expected
to have a Material Adverse Effect, provided, however Borrower need not give
notice of any proceedings as to which it is not a party and that affects the
Borrower’s and its Subsidiaries’ industry generally. The Borrower will, and will
cause each of its Subsidiaries to, promptly notify the Administrative Agent and
each of the Lenders of any claim not fully covered by insurance (subject to
normal deductibles), judgment, Lien or other encumbrance resulting from any
litigation or other proceeding and affecting any Property of the Borrower or any
Subsidiary (other than Liens permitted under Section 9.02) if the value of such
claim, judgment, Lien, or other encumbrance affecting such Property shall exceed
$500,000.
     Section 8.03 Maintenance, Etc.
          (a) Generally. The Borrower shall and shall cause each Subsidiary to:
(except for mergers of Subsidiaries permitted under Section 9.08 and Transfers
permitted under Section 9.17) preserve and maintain its corporate existence and
all of its material rights, permits, licenses, privileges and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; keep books of record and account in which full, true and correct
entries will be made of all dealings or transactions in relation to its business
and activities; comply with all Governmental Requirements if failure to comply
with such requirements is reasonably expected to have a Material Adverse Effect;
file all federal income tax returns and pay all amounts shown

Revolving Credit Agreement – Page 58



--------------------------------------------------------------------------------



 



thereon to be due, and pay and discharge all other material taxes, assessments
and governmental charges or levies imposed on it or on its income or profits or
on any of its Property prior to the date on which penalties attach thereto,
except for any such tax, assessment, charge or levy the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained; upon reasonable notice and under
conditions that do not unreasonably interfere with the Borrower’s or any
Subsidiaries’ business, permit representatives of the Administrative Agent or
any Lender, during normal business hours, to examine, copy and make extracts
from its books and records, to inspect its Properties, and to discuss its
business and affairs with its officers, all to the extent reasonably requested
by such Lender or the Administrative Agent (as the case may be); and keep, or
cause to be kept, insured by financially sound and reputable insurers all
Property of a character usually insured by Persons engaged in the same or
similar business similarly situated against loss or damage of the kinds and
otherwise as customarily insured against by such Persons and carry such other
insurance as is usually carried by such Persons including, without limitation,
environmental risk insurance to the extent reasonably available. The Borrower
shall promptly obtain endorsements to such casualty insurance policies naming
“Comerica Bank, as Administrative Agent for the Secured Parties” as joint loss
payee and containing provisions that such policies will not be canceled without
30 days prior written notice having been given by the insurance company to the
Administrative Agent. The proceeds received under any casualty insurance policy
shall be used for restoration, repair or replacement of the damaged Property;
provided, however, if (i) an Event of Default exists, (ii) the insurance
proceeds are not used by the Borrower or its Subsidiary for restoration, repair
or replacement of the damaged Property or (iii) upon completion of such
restoration, repair or replacement, there remains any portion of the insurance
proceeds, such proceeds shall be paid to the Administrative Agent to apply to
the payment of the Obligations in the manner set forth in Section 10.02(c).
          (b) Proof of Insurance. Contemporaneously with the delivery of the
financial statements required by Section 8.01(a) to be delivered for each year,
the Borrower will furnish or cause to be furnished to the Administrative Agent a
sufficient number of copies for each Lender of certificate of insurance coverage
from the insurer in form and substance satisfactory to the Administrative Agent
and, if requested, will furnish the Administrative Agent and the Lenders copies
of the applicable policies.
          (c) Operation of Properties. The Borrower will and will cause each
Subsidiary to operate its Properties or cause such Properties to be operated in
accordance with the usual and customary practices of the industry and in
compliance in all material respects with all applicable contracts and agreements
and all Governmental Requirements.
     Section 8.04 Environmental Matters.
          (a) Establishment of Procedures. The Borrower will and will cause each
Subsidiary to establish and implement such procedures as may be reasonably
necessary to continuously determine and assure that any failure of the following
does not have a Material Adverse Effect: (i) all Property of the Borrower and
its Subsidiaries and the operations conducted thereon and other activities of
the Borrower and its Subsidiaries are in compliance with and do not violate the
requirements of any Environmental Laws, (ii) no oil, hazardous substances or
solid wastes are disposed of or otherwise released on or to any Property owned
by

Revolving Credit Agreement – Page 59



--------------------------------------------------------------------------------



 



any such party except in compliance with Environmental Laws, (iii) no hazardous
substance will be released on or to any such Property in a quantity equal to or
exceeding that quantity which requires reporting pursuant to Section 103 of
CERCLA, and (iv) no oil, oil and gas exploration and production wastes or
hazardous substance is released on or to any such Property so as to pose an
imminent and substantial endangerment to public health or welfare or the
environment.
          (b) Notice of Action. The Borrower will promptly notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority of which the Borrower has
knowledge in connection with any Environmental Laws, excluding action in respect
of permit applications in the ordinary course of business and routine testing
and corrective action.
          (c) Future Acquisitions. The Borrower will and will cause each
Subsidiary to provide environmental audits and tests as are usual and customary
to be obtained for Properties of similar use and purpose as reasonably requested
by the Administrative Agent and the Required Lenders (or as otherwise required
to be obtained by the Administrative Agent or the Required Lenders by any
Governmental Authority) in connection with any future acquisitions of real
Properties.
     Section 8.05 Further Assurances. Upon the request of the Administrative
Agent, the Borrower will and will cause each Subsidiary to cure promptly any
defects in the creation and issuance of the Obligations and the execution and
delivery of the Loan Documents and this Agreement. The Borrower at its expense
will and will cause each Subsidiary to promptly execute and deliver to the
Administrative Agent upon reasonable request all such other documents,
agreements and instruments to comply with the covenants and agreements of the
Borrower or any Subsidiary, as the case may be, in the Loan Documents and this
Agreement, or to further evidence and more fully describe the collateral
intended as security for the Obligations, or to correct any omissions in the
Loan Documents, or to state more fully the security obligations set out herein
or in any of the Loan Documents, or to perfect, protect or preserve any Liens
created pursuant to any of the Loan Documents, or to make any recordings, to
file any notices or obtain any consents, all as may be necessary or appropriate
in connection therewith.
     Section 8.06 Performance of Obligations. The Borrower will pay the
Obligations according to the reading, tenor and effect thereof; and the Borrower
will and will cause each Subsidiary to do and perform every act and discharge
all of the obligations to be performed and discharged by them under the Loan
Documents and this Agreement, at the time or times and in the manner specified.
     Section 8.07 ERISA Information and Compliance. The Borrower will furnish
and will cause any ERISA Affiliate to furnish to the Administrative Agent with
sufficient copies to the Lenders (i) promptly and in any event within 30 days
after the receipt thereof by the Borrower or any ERISA Affiliate, a copy of the
annual actuarial report for each Plan the funded current liability percentage
(as defined in Section 302(d)(8) of ERISA) of which is less than 90% or the
unfunded current liability of which exceeds $1,000,000, (ii) immediately upon
becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in Section 406 of ERISA or in Section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by a Responsible Officer specifying the nature

Revolving Credit Agreement – Page 60



--------------------------------------------------------------------------------



 



thereof, what action the Borrower or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (iii) immediately upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan. With respect to each Plan (other than a Multiemployer Plan), the Borrower
will, and will cause each ERISA Affiliate to, (i) satisfy in full and in a
timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any lien, all of the contribution and funding
requirements of Section 412 of the Code (determined without regard to
subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.
     Section 8.08 Subsidiary Guarantors. The Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be reasonably requested by the Administrative
Agent to carry out the provisions and purposes of this Agreement and the other
Loan Documents. Without limiting the foregoing, upon the creation or acquisition
of any Subsidiary, the Borrower shall (a) provide written notice of such event
to the Administrative Agent within five Business Days following the date the
Borrower has knowledge thereof, and (b) cause each such Subsidiary to execute
and deliver a Guaranty Agreement (or written joinder to existing Guaranty
Agreements), other Loan Documents and such other documents required by this
Agreement, each in form and substance satisfactory to the Administrative Agent,
within 30 calendar days following the date the Borrower has knowledge thereof.
If any Subsidiary is created or acquired after the date hereof, the Borrower
shall execute and deliver to the Administrative Agent (i) an amendment to this
Agreement to amend Schedule 7.14 (which only needs the signature of the
Administrative Agent to be effective if the only change is the addition of the
new Subsidiary) and (ii) any other documents, instruments, or agreements
required by the Administrative Agent. This Section 8.08 shall not be construed
as permitting the creation or acquisition of any Subsidiary not otherwise
permitted by Section 9.20.
     Section 8.09 Treasury Management System. Within ninety (90) days after the
date of this Agreement, Borrower shall have provided the Administrative Agent
with satisfactory evidence of Borrower’s conversion to the Administrative
Agent’s treasury management systems (which shall include, for example, operating
accounts, sweep to loan accounts and other disbursement accounts).
ARTICLE IX
Negative Covenants
     The Borrower covenants and agrees that, so long as any of the Commitments
are in effect and until payment in full of the Obligations:
     Section 9.01 Debt. Neither the Borrower nor any Subsidiary will incur,
create, assume or permit to exist any Debt, except:

Revolving Credit Agreement – Page 61



--------------------------------------------------------------------------------



 



          (a) The Loans or other Obligations or any guaranty of or suretyship
arrangement for the Loans or other Obligations;
          (b) Debt of the Borrower or any Subsidiary existing on the Closing
Date which is reflected in the Financial Statements or is disclosed in
Schedule 9.01, and any renewals or extensions (but not increases) thereof;
          (c) accounts payable (for the deferred purchase price of Property or
services) from time to time incurred in the ordinary course of business which,
if greater than 90 days past the invoice or billing date, are being contested in
good faith by appropriate proceedings if reserves adequate under GAAP shall have
been established therefor;
          (d) (i) capital leases, (ii) Equipment Leases, (iii) environmental
facilities revenue bonds, and (iv) purchase money Debt which in each purchase
money Debt case shall not exceed 100% of the lesser of the total purchase price
and the fair market value of the Property acquired as determined at the time of
acquisition, provided all Debt incurred pursuant to this clause (d) shall not
exceed $15,000,000 per fiscal year;
          (e) Subordinated Debt so long as the Borrower has delivered a
Compliance Certificate concurrently with the issuance thereof demonstrating pro
forma compliance with Article IX;
          (f) prepayments for services rendered in the ordinary course of
business provided that no default exists in delivery of the service for which
any such prepayments were made;
          (g) Debt between and among the Borrower and/or any Guarantors (other
than Holdings);
          (h) surety bonds and similar instruments of the nature and for the
purposes described in Schedule 7.02, item 1 or Schedule 7.21;
          (i) the Senior Unsecured Debt; and
          (j) so long as no Default has occurred and continuing, unsecured
earn–out obligations of the Borrower or any Guarantor payable to a seller and
incurred in connection with an Expansion Expenditure.
     Section 9.02 Liens. Neither the Borrower nor any Subsidiary will create,
incur, assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except:
          (a) Liens securing the payment of any Obligations;
          (b) Excepted Liens;
          (c) Liens disclosed on Schedule 9.02 and not otherwise permitted in
this Section 9.02;

Revolving Credit Agreement – Page 62



--------------------------------------------------------------------------------



 



          (d) Liens securing Debt permitted under Section 9.01(d), but only on
the Property that is the subject of or acquired with such Debt; and
          (e) Liens in respect of operating leases that do not constitute Debt
and that are otherwise permitted under Section 9.07.
     Section 9.03 Investments. Neither the Borrower nor any Subsidiary will
make, hold or permit to remain outstanding any Investments in any Person, except
that the foregoing restriction shall not apply to:
          (a) Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.03;
          (b) accounts receivable arising in the ordinary course of business or
notes or other obligations or Property received in settlement thereof;
          (c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;
          (d) commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by Standard & Poor’s, a division of
The McGraw-Hill Companies, Inc. or Moody’s Investors Service, Inc.;
          (e) deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $500,000,000 (as of the date
of such Lender’s or bank or trust company’s most recent financial reports) and
has a short term deposit rating of no lower than A2 or P2, as such rating is set
forth from time to time, by Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or Moody’s Investors Service, Inc., respectively;
          (f) deposits in money market funds investing substantially in
investments described in Section 9.03(c), 9.03(d) or 9.03(e);
          (g) Investments made by the Borrower in or to the Guarantors (other
than Holdings); and
          (h) Expansion Expenditures.
     Section 9.04 Dividends, Distributions and Redemptions; Etc. The Borrower
will not declare or pay any cash dividend, or purchase, redeem or otherwise
acquire for value any of its Equity Interests now or hereafter outstanding
(other than a conversion of any preferred stock into common stock), return any
capital to its stockholders or make any distribution of its assets to its
stockholders.

Revolving Credit Agreement – Page 63



--------------------------------------------------------------------------------



 



     Section 9.05 Sales and Leasebacks. Neither the Borrower nor any Subsidiary
will enter into any arrangement, directly or indirectly, with any Person whereby
the Borrower or any Subsidiary shall sell or transfer any of its Property,
whether now owned or hereafter acquired, and whereby the Borrower or any
Subsidiary shall then or thereafter rent or lease as lessee such Property or any
part thereof or other Property which the Borrower or any Subsidiary intends to
use for substantially the same purpose or purposes as the Property sold or
transferred.
     Section 9.06 Nature of Business; Amendments of Constitutive Documents.
Neither the Borrower nor any Subsidiary will allow (a) any material change to be
made in the character of its business as an operator of non-hazardous solid
waste collection, recycling, transfer and disposal services or (b) any
amendments to their respective constitutive documents in any manner adverse to
the Lenders.
     Section 9.07 Limitation on Leases. Neither the Borrower nor any Subsidiary
will create, incur, assume or permit to exist any obligation for the payment of
rent or hire of Property of any kind whatsoever (real or personal including
operating or capital leases), under leases or lease agreements except for leases
(a) in the ordinary course of business and which do not constitute Debt and
(b) permitted under Section 9.01(d) hereof.
     Section 9.08 Mergers, Etc. Except as permitted by Section 9.20, neither the
Borrower nor any Subsidiary will merge into or with or consolidate with any
other Person, or sell, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its Property or
assets to any other Person; provided, however, so long as no Default exists or
would result therefrom, (a) any Subsidiary may merge into or transfer its assets
to another Subsidiary that is a party to the Loan Documents or into the
Borrower, and (b) the Borrower or a Subsidiary may transfer the stock of a
Subsidiary to a Guarantor.
     Section 9.09 Proceeds of Loans; Letters of Credit. The Borrower will not
permit the proceeds of the Loans or Letters of Credit to be used for any purpose
other than those permitted by Section 7.07. Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or will take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 8 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.
     Section 9.10 ERISA Compliance. The Borrower will not at any time:
          (a) Engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which the Borrower or any ERISA Affiliate could
be subjected to either a civil penalty assessed pursuant to Section 502(c), (i),
(l) or (m) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code;
          (b) Terminate, or permit any ERISA Affiliate to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability to the Borrower or any ERISA Affiliate to the PBGC;

Revolving Credit Agreement – Page 64



--------------------------------------------------------------------------------



 



          (c) Fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower or any ERISA
Affiliate is required to pay as contributions thereto;
          (d) Permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of Section 302 of ERISA or
Section 412 of the Code, whether or not waived, with respect to any Plan;
          (e) Voluntarily permit, or allow any ERISA Affiliate to permit, the
actuarial present value of the benefit liabilities under any Plan maintained by
the Borrower or any ERISA Affiliate which is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities. The term “actuarial present value of the benefit liabilities” shall
have the meaning specified in Section 4041 of ERISA;
          (f) Contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan;
          (g) Acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
the Borrower or any ERISA Affiliate if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (i) any Multiemployer Plan, or
(ii) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities;
          (h) Incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4069, 4201 or 4204 of
ERISA;
          (i) Contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any liability that could reasonably
be expected to have a Material Adverse Affect; or
          (j) Amend or permit any ERISA Affiliate to amend, a Plan resulting in
an increase in current liability such that the Borrower or any ERISA Affiliate
is required to provide security to such Plan under Section 401(a)(29) of the
Code.
     Section 9.11 Sale or Discount of Receivables. Neither the Borrower nor any
Subsidiary will discount or sell (with or without recourse) any of its notes
receivable or accounts receivable (excluding any discounts of gate rates
provided in the ordinary course of business and settlement of past due amounts
in the ordinary course of business and in accordance with prudent commercial
practice).

Revolving Credit Agreement – Page 65



--------------------------------------------------------------------------------



 



     Section 9.12 Leverage Ratio. The Borrower will not permit the Leverage
Ratio at any time (calculated quarterly at the end of each fiscal quarter) to be
greater than (a) 5.25 to 1.00 for the period beginning as of the Closing Date
through and including March 31, 2007, (b) for the period ending June 30, 2007
through and including March 31, 2008, 5.00 to 1.00, and (c) thereafter, 4.75 to
1.00.
     Section 9.13 Net Worth. The Borrower will not permit its Net Worth at any
time (calculated quarterly at the end of each fiscal quarter) to be less than
$85,000,000 as of June 30, 2006, plus, as of the end of each fiscal quarter
thereafter, 50% of the sum of the Borrower’s after-tax Consolidated Net Income
for each fiscal quarter for which Consolidated Net Income is greater than $0
beginning with the fiscal quarter ending June 30, 2006, plus 100% of the
increase to Net Worth resulting from the net cash proceeds from the equity
offerings after June 30, 2006 and from the net cash proceeds from the equity
offering from Ares.
     Section 9.14 Senior Secured Funded Debt Leverage Ratio. The Borrower will
not permit the Senior Secured Funded Debt Leverage Ratio at any time (calculated
at the end of each fiscal quarter) to be greater than the ratio corresponding to
the applicable period set forth below:

      Fiscal quarter ending:   Ratio:
Closing Date through and including June 30, 2008
  3.25 to 1.00
At all times thereafter
  3.00 to 1.00

     Section 9.15 Adjusted EBIT Debt Service Ratio. The Borrower will not permit
the Adjusted EBIT Debt Service Ratio at any time (calculated quarterly at the
end of each fiscal quarter) to be less than the ratio corresponding to the
applicable period set forth below:

      Fiscal quarter ending:   Ratio:
Closing Date through and including June 30, 2008
  1.25 to 1.00
At all times thereafter
  1.50 to 1.00

     Section 9.16 Capital Expenditures. The Borrower will not, and will not
permit any Subsidiary to make any Capital Expenditures except Capital
Expenditures made in the ordinary course of business and Expansion Expenditures.
     Section 9.17 Sale of Properties. The Borrower will not, and will not permit
any Subsidiary to, sell, assign, convey or otherwise transfer any Property or
any interest in any Property (a “Transfer”), except for (i) any Transfers in the
ordinary course of business to the extent that within 180 days of such Transfer,
either (a) such Property is exchanged for credit against the purchase price of
similar replacement Property or (b) the proceeds of such Transfer are applied to
the purchase price of such replacement Property; (ii) intercompany Transfers
between and among Borrower and its Subsidiaries; (iii) other sales of Property
(other than Transfers described in clause (iv)) where the aggregate sales price
therefor does not exceed $5,000,000 in the aggregate in any fiscal year;
(iv) Transfers of Non-Core Assets to the extent

Revolving Credit Agreement – Page 66



--------------------------------------------------------------------------------



 



the aggregate sales price therefor does not exceed $1,000,000 in the aggregate
at any time beginning on the Closing Date. Each Transfer shall be for fair
value.
     Section 9.18 Environmental Matters. Neither the Borrower nor any Subsidiary
will cause or permit any of its Property to be in violation of, or do anything
or permit anything to be done which will subject any such Property to any
remedial obligations under any Environmental Laws, assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property, in each case where such
violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.
     Section 9.19 Transactions with Affiliates. Except as permitted by Section
9.08, neither the Borrower nor any Subsidiary will enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate unless such transactions are
otherwise permitted under this Agreement, are in the ordinary course of its
business and are upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate; provided, however, that the Borrower and its Subsidiaries may provide
general and administrative services to its Affiliates and to Waste Corporation
and any of its Subsidiaries, with or without reimbursement or compensation, all
pursuant to service agreements in form and substance reasonably satisfactory to
the Administrative Agent, and that nothing set forth in this Agreement shall
prohibit Borrower and its Subsidiaries from paying their proportionate share of
any liabilities of the consolidated group of which they are a member that are
imposed by any Governmental Requirement.
     Section 9.20 Subsidiaries. The Borrower shall not, and shall not permit any
Subsidiary to, create any additional Subsidiaries unless (a) such Subsidiaries
either acquire some or all of the assets (whether through merger, contribution
or otherwise) of the Borrower or other Subsidiaries as part of a corporate
restructuring or reorganization, are used to effect an acquisition as permitted
by this Agreement, or are created to provide services or functions, or hold
assets of the type now performed, furnished or used by the Borrower and its
Subsidiaries and (b) the Borrower and its Subsidiaries have complied with
Section 8.08. The Borrower shall not and shall not permit any Subsidiary to sell
or to issue any stock or ownership interest of a Subsidiary, except to the
Borrower or a Guarantor and except in compliance with Section 9.03 or
Section 9.08.
     Section 9.21 Negative Pledge Agreements. Neither the Borrower nor any
Subsidiary will create, incur, assume or permit to exist any contract, agreement
or understanding (other than this Agreement, the other Loan Documents and any
agreement creating the Liens allowed under Sections 9.02(d), (e) and (f)) which
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property or restricts any Subsidiary from
paying dividends to the Borrower, or which requires the consent of or notice to
other Persons in connection therewith, except, in each case, for the Senior
Unsecured Note Indenture.
     Section 9.22 Prepayments of Debt; Amendment of Documents. Neither the
Borrower nor any Subsidiary will (a) prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any

Revolving Credit Agreement – Page 67



--------------------------------------------------------------------------------



 



subordination terms of, any Debt other than to prepay any Debt payable to the
Borrower or (b) amend, supplement or otherwise modify the terms of any of the
Subordinated Debt or any of the documents evidencing such Subordinated Debt or
(c) amend, supplement or otherwise modify the terms of any of the other
documents evidencing such Subordinated Debt except as otherwise permitted upon
the prior written consent of the Required Lenders, provided, nothing herein
shall prohibit the payment of interest or principal on the Senior Unsecured Debt
in accordance with the terms of the documents evidencing same.
ARTICLE X
Events of Default; Remedies
     Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:
          (a) the Borrower shall default in the payment or prepayment when due
of any principal of or interest on any Loan, or any reimbursement obligation for
a disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any other Related Document, or any Guarantor
shall default in the payment of any guaranty obligation or any other amounts
when due under any Related Document to which such Guarantor is a party, and such
default, other than a default of a payment or prepayment of principal, interest,
any reimbursement obligation, or guaranty obligation (each of which shall have
no cure period), shall continue unremedied for a period of five Business Days;
or
          (b) the Borrower or any Subsidiary shall default in the payment when
due of any principal of or interest on any of its other Debt aggregating
$500,000 or more, or any event specified in any note, agreement, indenture or
other document evidencing or relating to any such Debt shall occur if the effect
of such event is to cause, or (with the giving of any notice or the lapse of
time or both) to permit the holder or holders of such Debt (or a trustee or
agent on behalf of such holder or holders) to cause, such Debt to become due
prior to its stated maturity; or
          (c) any representation, warranty or certification made or deemed made
herein or in any Loan Document by the Borrower or any Subsidiary, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof or any Loan Document, shall prove to have been false or
misleading as of the time made or furnished in any material respect; or
          (d) the Borrower shall default in the performance of any of its
obligations under Article IX (other than Sections 9.10 and 9.18) or
Section 8.01(e); or the Borrower shall default in the performance of any of its
obligations under Section 8.01(a), 8.01(b), 8.01(c) or 8.01(d) or delivery of
any Compliance Certificate and such default shall continue unremedied for a
period of five days after the earlier to occur of (i) notice thereof to the
Borrower by the Administrative Agent or any Lender (through the Administrative
Agent) or (ii) the Borrower otherwise becoming aware of such default; or the
Borrower shall default in the performance of any of its obligations under
Section 9.10 or 9.18 and such default shall continue unremedied for a period of
10 days after the earlier to occur of (i) notice thereof to the Borrower by the
Administrative Agent or any Lender (through the Administrative Agent) or
(ii) the Borrower

Revolving Credit Agreement – Page 68



--------------------------------------------------------------------------------



 



otherwise becoming aware of such default; or the Borrower shall default in the
performance of any of its obligations under Article VIII (other than
Section 8.01(a), 8.01(b), 8.01(c) or 8.01(d) or to deliver Compliance
Certificates), any other Article of this Agreement other than Article IX, or any
other Loan Documents or any Related Document to which it is a party (other than
the payment of amounts due which shall be governed by Section 10.01(a)) and such
default shall continue unremedied for a period of 30 days after the earlier to
occur of (i) notice thereof to the Borrower by the Administrative Agent or any
Lender (through the Administrative Agent) or (ii) the Borrower otherwise
becoming aware of such default; or a Guarantor shall default in the performance
of any of its obligations under any Loan Document or any Related Document to
which it is a party (other than the payment of amounts due which shall be
governed by Section 10.01(a)) and such default shall continue unremedied for a
period of 30 days after the earlier to occur of (i) notice thereof to the
Borrower by the Administrative Agent or any Lender (through the Administrative
Agent), or (ii) the Borrower or such Guarantor otherwise becoming aware of such
default; or
          (e) the Borrower shall admit in writing its inability to, or be
generally unable to, pay its debts as such debts become due; or
          (f) the Borrower shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Federal Bankruptcy Code (as now or hereafter in effect), (iv) file a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding-up, liquidation or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Federal Bankruptcy Code, or (vi) take any corporate
action for the purpose of effecting any of the foregoing; or
          (g) a proceeding or case shall be commenced, without the application
or consent of the Borrower, in any court of competent jurisdiction, seeking
(i) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of the Borrower of all or any
substantial part of its assets, or (iii) similar relief in respect of the
Borrower under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or (iv) an order for relief against the
Borrower shall be entered in an involuntary case under the Federal Bankruptcy
Code; or
          (h) a judgment or judgments for the payment of money in excess of
$2,000,000 in the aggregate shall be rendered by a court against the Borrower or
any Subsidiary and the same shall not be discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof and the Borrower or such
Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or

Revolving Credit Agreement – Page 69



--------------------------------------------------------------------------------



 



          (i) the Loan Documents shall for any reason, except to the extent
permitted by the terms thereof, cease to be in full force and effect and valid,
binding and enforceable in accordance with their terms, or the Loan Documents
after delivery thereof cease to create a valid and perfected Lien of the
priority required thereby on any material portion of the collateral purported to
be covered thereby, except to the extent permitted by the terms of this
Agreement, or the Borrower shall so state in writing; or
          (j) a Material Adverse Effect shall have occurred; or
          (k) any Guarantor takes, suffers or permits to exist any of the events
or conditions referred to in clauses (e), (f), (g) or (h) or if any provision of
any guaranty agreement related thereto shall, in any material respect, for any
reason cease to be valid and binding on such Guarantor or if such Guarantor
shall so state in writing; or
          (l) any Related Document shall for any reason cease to be in full
force and effect other than in accordance with its terms; or
          (m) a Change of Control shall occur.
     Section 10.02 Remedies.
          (a) In the case of an Event of Default other than one referred to in
clauses (e), (f), (g) or (m) of Section 10.01, the Administrative Agent, upon
request of the Required Lenders, shall, by notice to the Borrower, (i) cancel
the Commitments (in whole or part), (ii) declare the principal amount then
outstanding of, and the accrued interest on, the Loans and all other amounts
payable by the Borrower hereunder and under the Obligations to be forthwith due
and payable, or (iii) declare the payment of cash collateral to secure the LC
Exposure as provided in Section 2.10(b) to be forthwith due and payable,
whereupon all such amounts shall be immediately due and payable without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other formalities of any kind, all of which are hereby expressly
waived by the Borrower.
          (b) In the case of the occurrence of an Event of Default referred to
in clauses (e), (f), (g) or (m) of Section 10.01, the Commitments shall be
automatically canceled and the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Obligations (including without limitation the payment of
cash collateral to secure the LC Exposure as provided in Section 2.10(b)) shall
become automatically immediately due and payable without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.
          (c) All proceeds received after maturity of the Loans, whether by
acceleration or otherwise shall be applied first to reimbursement of expenses
and indemnities provided for in this Agreement and the other Loan Documents;
second to accrued interest on the Obligations; third to fees; fourth pro rata to
principal outstanding on the Loans and other Obligations; fifth to serve as cash
collateral to be held by the Collateral Agent to secure the LC Exposure; and any
excess shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.

Revolving Credit Agreement – Page 70



--------------------------------------------------------------------------------



 



ARTICLE XI
The Agent
     Section 11.01 Appointment and Authority. Each of the Lenders and the
Issuing Bank hereby irrevocably appoints Comerica to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
neither the Borrower nor any Guarantor shall have rights as a third party
beneficiary of any of such provisions.
     The Administrative Agent hereby assigns, transfers, grants and conveys to
the Collateral Agent all of the Liens granted pursuant to the Security
Instruments (as defined in the Existing Credit Agreement) together with all
attendant liens, rights, titles, assignments and interests (including security
interests) pertaining to or arising from such Security Instruments, and together
with all other documents, instruments and certificates or other writings
executed or delivered to the Administrative Agent in connection with the
Existing Credit Agreement and such Security Instruments. The Administrative
Agent agrees that it shall make, procure, execute and deliver all acts, things,
writings, including but not limited to financing statements as the Collateral
Agent may from time to time require to protect or enforce its interests and
remedies created by, provided for, and emanating from the Loan Documents.
     Section 11.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     Section 11.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to

Revolving Credit Agreement – Page 71



--------------------------------------------------------------------------------



 



take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.02 and 12.04) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrower, a Lender or the Issuing Bank.
     No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
     Section 11.04 Reliance by any Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, Administrative
Agent may presume that such condition is satisfactory to such Lender or the
Issuing Bank unless such Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     Section 11.05 Delegation of Duties. Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by such
Agent. Administrative Agent and any such sub agent may perform any and all of
its duties and exercise its rights and powers by or

Revolving Credit Agreement – Page 72



--------------------------------------------------------------------------------



 



through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of any
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent.
     Section 11.06 Resignation of an Agent. An Agent may at any time give notice
of its resignation to the Lenders, the Issuing Bank and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States of America, or an Affiliate of any
such bank with an office in the United States of America. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent meeting the qualifications set forth
above provided that if such Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the Issuing Bank under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
such collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through such Agent shall instead be made by or to each Lender
and the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as such Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Agent, and the retiring Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this paragraph). The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 12.03 shall continue
in effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
     Section 11.07 Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
     Section 11.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Syndication Agent listed
on the cover page hereof shall

Revolving Credit Agreement – Page 73



--------------------------------------------------------------------------------



 



have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as an Agent, a
Lender or the Issuing Bank hereunder.
     Section 11.09 Issuing Bank as Agent. Administrative Agent hereby
irrevocably appoints and authorizes the Issuing Bank to act as its agent (for
the benefit of itself, the Administrative Agent and the other Lenders) under the
Loan Documents with such other powers as are reasonably incidental thereto for
purposes of holding maintaining, or taking any action with respect to the
collateral securing the Obligations.
     Section 11.10 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Collateral Agent, at its option and in its discretion:
          (a) to release any Lien on any Property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 12.04, if approved, authorized or ratified in writing by the Required
Lenders; and
          (b) to release any Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
     Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty Agreement pursuant to this Section 11.10.
     Section 11.11 Indemnification. Each of the Lenders, the Administrative
Agent and the Issuing Bank (collectively, the “Lender Parties” and individually,
a “Lender Party”) severally agrees to indemnify Administrative Agent (to the
extent not promptly reimbursed by the Borrowers) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Agent
under the Loan Documents (collectively, the “Indemnified Costs”); provided,
however, that no Lender Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender Party
agrees to reimburse Administrative Agent promptly upon demand for its ratable
share of any costs and expenses (including, without limitation, reasonable fees
and expenses of counsel) payable by the Borrowers under Section 12.03, to the
extent that such Agent is not promptly reimbursed for such costs and expenses by
the Borrowers. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this

Revolving Credit Agreement – Page 74



--------------------------------------------------------------------------------



 



Section 11.12 applies whether any such investigation, litigation or proceeding
is brought by any Lender Party or any other Person.
ARTICLE XII
Miscellaneous
     Section 12.01 Waiver. No failure on the part of any Agent or any Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under any of the Loan Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.
     Section 12.02 Notices.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:
               (i) if to the Borrower or any Guarantor, to it at the address
specified below the Borrower’s name on the signature pages hereof;
               (ii) if to an Agent, to it at the address specified below its
name on the signature page hereof;
               (iii) if to the Issuing Bank, to it at the address specified
below its name on the signature page hereof; and
               (iv) if to a Lender, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
          (b) Electronic Communications. (i) Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in

Revolving Credit Agreement – Page 75



--------------------------------------------------------------------------------



 



its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
          (ii) Unless the Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.
          (iii) The Borrower agrees that any Agent may make any material
delivered by the Borrower to such Agent, as well as any amendments, waivers,
consents, and other written information, documents, instruments and other
materials relating to Holdings, the Borrower, any of its Subsidiaries, or any
other materials or matters relating to this Agreement, the other Loan Documents
or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by an Agent, an Affiliate of
an Agent, or any Person that is not an Affiliate of an Agent), such as
IntraLinks, or a substantially similar electronic system (the “Platform”). The
Borrower acknowledges that (A) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (B) the Platform is provided
“as is” and “as available” and (C) neither any Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
or any of its Affiliates in connection with the Platform.
          (iv) Each Lender agrees that notice to it specifying that any
Communication has been posted to the Platform shall for purposes of this
Agreement constitute effective delivery to such Lender of such information,
documents or other materials comprising such Communication. Each Lender agrees
(A) to notify, on or before the date such Lender becomes a party to this
Agreement, Administrative Agent in writing of such Lender’s e-mail address to
which a notice may be sent (and from time to time thereafter to ensure that
Administrative Agent has on record an effective e-mail address for such Lender)
and (B) that any notice may be sent to such e-mail address.

Revolving Credit Agreement – Page 76



--------------------------------------------------------------------------------



 



          (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
Section 12.03 Payment of Expenses, Indemnities, etc.
          (a) The Borrower agrees:
               (i) whether or not the transactions hereby contemplated are
consummated, to pay all reasonable expenses of Administrative Agent in the
administration (both before and after the execution hereof and including
reasonable fees and related expenses for advice of counsel for Administrative
Agent as to the rights and duties of the Administrative Agent and the Lenders
with respect thereto) of, and in connection with the negotiation, syndication,
investigation, preparation, execution and delivery of, recording or filing of,
preservation of rights under, enforcement of, and refinancing, renegotiation or
restructuring of, the Loan Documents and any amendment, waiver or consent
relating thereto (including, without limitation, travel, photocopy, mailing,
courier, telephone and other similar expenses of the Administrative Agent, the
cost of environmental audits (including those conducted in connection with the
Second Lien Financing) not to exceed $50,000 per fiscal year unless any audit
discloses environmental problems that in any Agent’s reasonable determination
requires additional study, in which case the $50,000 cap shall not apply,
surveys and appraisals at reasonable intervals, the reasonable fees and
disbursements of counsel and other outside consultants for any Agent and, in the
case of workout or enforcement after an Event of Default, the reasonable fees
and disbursements of counsel for any Agent and any of the Lenders); and promptly
reimburse Administrative Agent for all amounts expended, advanced or incurred by
the Administrative Agent or the Lenders to satisfy any obligation of the
Borrower under this Agreement or any other Loan Document, including without
limitation, all costs and expenses of foreclosure;
               (ii) to indemnify Administrative Agent and each Lender and each
of their Affiliates and each of their Related Parties (“Indemnified Parties”)
from, hold each of them harmless against and promptly upon demand pay or
reimburse each of them for, the Indemnity Matters which may be incurred by or
asserted against or involve any of them (whether or not any of them is
designated a party thereto) as a result of, arising out of or in any way related
to (i) any actual or proposed use by the Borrower of the proceeds of the Loans
or Letters of Credit, (ii) the execution, delivery and performance of the Loan
Documents, (iii) the operations of the business of the Borrower and its
Subsidiaries, (iv) the failure of the Borrower or any Subsidiary to comply with
the terms of any Loan Document or this Agreement, or with any Governmental
Requirement, (v) any inaccuracy of any representation or any breach of any
warranty of the Borrower or any Guarantor set forth in any of the Loan
Documents, (vi) the issuance, execution and delivery or transfer of or payment
or failure to pay under any Letter of Credit, except any failure to pay in
accordance with the terms thereof, or (vii) the payment of a drawing under any
Letter of Credit notwithstanding the non-compliance, non-delivery or other
improper presentation of the manually executed draft(s) and certification(s) if
such documents are sufficient on their face, (viii) any assertion that the
Lenders were not entitled to receive the proceeds received pursuant to the Loan
Documents or (ix) any other aspect of the Loan Documents, including, without
limitation, the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing

Revolving Credit Agreement – Page 77



--------------------------------------------------------------------------------



 



to defend any such action, suit, proceeding (including any investigations,
litigation or inquiries) or claim and including all Indemnity Matters arising by
reason of the ordinary negligence of any Indemnified Party, but excluding all
Indemnity Matters arising solely by reason of claims between the Lenders or any
Lender and any Agent or a Lender’s shareholders against an Agent or Lender or by
reason of the gross negligence or willful misconduct on the part of any
Indemnified Party; and
               (iii) to indemnify and hold harmless from time to time the
Indemnified Parties from and against any and all losses, claims, cost recovery
actions, administrative orders or proceedings, damages and liabilities to which
any such Person may become subject (i) under any Environmental Law applicable to
the Borrower or any Subsidiary or any of their Properties, including without
limitation, the treatment or disposal of hazardous substances on any of their
Properties, (ii) as a result of the breach or non-compliance by the Borrower or
any Subsidiary with any Environmental Law applicable to the Borrower or any
Subsidiary, (iii) due to past ownership by the Borrower or any Subsidiary of any
of their Properties or past activity on any of their Properties which, though
lawful and fully permissible at the time, could result in present liability,
(iv) the presence, use, release, storage, treatment or disposal of hazardous
substances on or at any of the Properties owned or operated by the Borrower or
any Subsidiary, or (v) any other environmental, health or safety condition in
connection with the Loan Documents; provided, however, no indemnity or hold
harmless protection shall be afforded under this Section 12.03(a)(iii) in
respect of any Property for any occurrence arising from the acts or omissions of
any Agent or any Lender during the period after which such Person, its
successors or assigns shall have obtained possession of such Property (whether
by foreclosure or deed in lieu of foreclosure, as mortgagee-in-possession or
otherwise).
          (b) No Indemnified Party may settle any claim to be indemnified
without the consent of the indemnitor, such consent not to be unreasonably
withheld; provided, that the indemnitor may not reasonably withhold consent to
any settlement that an Indemnified Party proposes, if the indemnitor does not
have the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.
          (c) In the case of any indemnification hereunder, any Agent or Lender,
as appropriate shall give notice to the Borrower of any such claim or demand
being made against the Indemnified Party and the Borrower shall have the
non-exclusive right to join in the defense against any such claim or demand
provided that if the Borrower provides a defense, the Indemnified Party shall
bear its own cost of defense unless there is a conflict between the Borrower and
such Indemnified Party.
          (d) Except as expressly provided in the proviso to
Section 12.03(a)(iii) above, the foregoing indemnities shall extend to the
Indemnified Parties notwithstanding the sole or concurrent negligence of every
kind or character whatsoever, whether active or passive, whether an affirmative
act or an omission, including without limitation, all types of negligent conduct
identified in the restatement (second) of torts of one or more of the
Indemnified Parties or by reason of strict liability imposed without fault on
any one or more of the Indemnified Parties. To the extent that an Indemnified
Party is found to have committed an act of gross negligence or willful
misconduct, this contractual obligation of indemnification shall continue but
shall only

Revolving Credit Agreement – Page 78



--------------------------------------------------------------------------------



 



extend to the portion of the claim that is deemed to have occurred by reason of
events other than the gross negligence or willful misconduct of the Indemnified
Party.
          (e) The Borrower’s obligations under this Section 12.03 shall survive
any termination of this Agreement and the payment of the Obligations and shall
continue thereafter in full force and effect.
          (f) The Borrower shall pay any amounts due under this Section 12.03
within 30 days of the receipt by the Borrower of notice of the amount due.
     Section 12.04 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, nor consent to any departure by any
of the Borrower or any Guarantor therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, the
Borrower, the Guarantors (if applicable) and the Administrative Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that:
          (a) no amendment, waiver, or consent shall, unless in writing and
signed by all the Lenders holding Revolving Credit Loans or Revolving Credit
Commitments and the Borrower, do any of the following: (i) reduce the principal
of, or interest on, the Revolving Credit Loans, (ii) other than Section 2.08,
postpone or extend any date fixed for any payment of principal of, or interest
on, the Revolving Credit Loans, including, without limitation, the Termination
Date for the Aggregate Revolving Credit Commitments, or (iii) change the number
of Lenders holding Revolving Credit Loans or Revolving Credit Commitments which
shall be required for such Lenders to take any action hereunder or under any
other Loan Document;
          (b) no amendment, waiver, or consent shall, unless in writing and
signed by all the Lenders and the Borrower, do any of the following: (i) waive
any of the conditions specified in Section 6.01, (ii) reduce any fees or other
amounts payable hereunder or under any other Loan Document (other than those
specifically addressed in this Section 12.04), (iii) except pursuant to
Section 2.04, increase the Aggregate Revolving Credit Commitments, (iv) postpone
or extend any date fixed for any payment of any fees or other amounts payable
hereunder (other than those otherwise specifically addressed in this
Section 12.04), (v) amend Sections 4.05 or 12.04, or any other provision in any
Loan Document which expressly requires the consent of, or action or waiver by,
all of the Lenders, (vii) release any Guarantor from its obligation under the
Guaranty Agreement or, except as specifically provided in the Loan Documents and
as a result of transactions permitted by the terms of this Agreement, release
all or a material portion of the Collateral except as permitted under
Section 11.10; or (vii) amend the definition of “Required Lenders”;
          (c) no Commitment of a Lender or any obligations of a Lender may be
increased without such Lender’s written consent;
          (d) no amendment, waiver, or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document;

Revolving Credit Agreement – Page 79



--------------------------------------------------------------------------------



 



          (e) no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Bank in addition to the Lenders required above to take
such action, affect the rights or duties of the Issuing Bank under this
Agreement or any other Loan Document; and
          (f) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above to
take such action, affect the rights or duties of the Swing Line Lender under
this Agreement or any other Loan Document.
     Section 12.05 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of clause (b) of this Section, (ii) by way of participation in accordance with
the provisions of clause (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause (f) of
this Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
               (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption substantially in the form of
Exhibit F attached hereto (the “Assignment”) with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment, as of the Trade Date) shall not be less than $3,000,000, in the case
of any assignment in respect of a revolving facility, or $1,000,000, in the case
of any assignment in respect of a term facility, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
the Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed); provided however, that simultaneous assignments to related
Funds or by related Approved Funds shall be treated as one assignment for
purposes of determining whether the minimum assignment amount has been satisfied
hereunder;

Revolving Credit Agreement – Page 80



--------------------------------------------------------------------------------



 



               (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Tranches on a non-pro rata basis;
               (iii) any assignment of a Commitment must be approved by the
Administrative Agent and the Issuing Bank unless the Person that is the proposed
assignee is itself a Lender with a Commitment (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and
               (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment, together with a processing and
recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire, provided that only one such fee shall be payable in connection
with simultaneous assignments to two or more related Funds or by two or more
related Approved Funds.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment, be released from its obligations under this Agreement (and, in the
case of an Assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Article V and Section 12.03
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) of this Section.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at its office in Detroit, Michigan a
copy of each Assignment delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries ) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall

Revolving Credit Agreement – Page 81



--------------------------------------------------------------------------------



 



remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders and Issuing Bank shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following:
extending the final maturity of the Loans, forgives the principal amount of any
Loans outstanding under this Agreement, releases any guarantor of the
Obligations or releases all or substantially all of the collateral, or reduces
the interest rate applicable to the Loans or the fees payable to the Lenders
generally, described in Section 12.04(i) that affects such Participant. Subject
to clause (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Article V to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.13 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.05 as though it were a
Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 5.01 and 5.02 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.02 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.02(e) as though it were a
Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (g) Dissenting Lenders. In the event that the Borrower shall request
that the Lender Parties enter into any amendment, modification, consent or
waiver with respect to this Agreement or any other Loan Document, and any Lender
Party elects not to enter into such amendment, modification, consent or waiver
(each such Lender Party being a “Dissenting Lender”), then the Borrower shall
have the right upon 10 days’ written notice to the Administrative Agent and such
Dissenting Lender, to require (so long as the Administrative Agent consents
thereto) each such Dissenting Lender to assign 100% of the rights and
obligations of the Dissenting Lender at par to any Lender Party or any other
financial institution which satisfies the requirements of Section 12.05(b) and
has been consented to by the Administrative Agent so long as (i) the Required
Lenders have otherwise approved such amendment, modification, consent or waiver
and (ii) such assignee described above approves such amendment, modification,
consent or waiver. Each such assignment shall be made pursuant

Revolving Credit Agreement – Page 82



--------------------------------------------------------------------------------



 



to an Assignment and shall comply with the other terms of this Section 12.05.
The Borrower shall pay, and/or cause such relevant assignee to pay, to such
Dissenting Lender, concurrently with the effectiveness of each such assignment,
any amounts payable under this Agreement that would have been payable if the
Borrower had voluntarily prepaid such Loans. The Dissenting Lender shall not be
required to pay any fee relating to such assignment.
     Section 12.06 Invalidity. In the event that any one or more of the
provisions contained in any of the Loan Documents or the Letters of Credit, or
the Letter of Credit Agreements shall, for any reason, be held invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or any other Loan
Document.
     Section 12.07 Counterparts, etc.
          (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
          (b) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     Section 12.08 Survival. The obligations of the parties under Article V, and
Section 12.03 shall survive the repayment of the Loans and the termination of
the Commitments. To the extent that any payments on the Obligations or proceeds
of any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each other Loan Document effective
immediately prior thereto shall continue in full force and effect. In such
event, each such Loan Document shall be automatically reinstated and the

Revolving Credit Agreement – Page 83



--------------------------------------------------------------------------------



 



Borrower shall take such action as may be reasonably requested by the
Administrative Agent and the Lenders to effect such reinstatement.
     Section 12.09 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
     Section 12.10 Governing Law; Submission to Jurisdiction.
          (a) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Michigan.
          (b) Submission to Jurisdiction. The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of Michigan or Federal Court of the
United States of America sitting in the Eastern District of Michigan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Michigan State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that any Agent, any Lender or the
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.
          (c) Waiver of Venue. The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.02. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
     Section 12.11 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and,

Revolving Credit Agreement – Page 84



--------------------------------------------------------------------------------



 



to the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 12.11 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.
     Section 12.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO RELATED PARTY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 12.13 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
     Section 12.14 Confidentiality.
          (a) The Administrative Agent, the Lenders and the Issuing Bank agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of

Revolving Credit Agreement – Page 85



--------------------------------------------------------------------------------



 



such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any pledgee
under Section 12.05(f) or any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to a Person that is an investor or
prospective investor in a securitization that agrees that its access to
Information is solely for purposes of evaluating an investment in such permitted
securitization and who agrees to treat such information as confidential, (i) to
a person that is a trustee, collateral manager, servicer, backup servicer,
noteholder or other security holder, secured party or other participant in a
securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for a securitization and who agrees to treat
such information as confidential, (j) to a nationally recognized rating agency
that requires access to information regarding the Borrower or any of its
Subsidiaries and the Loans for the purpose of issuing ratings in connection with
a securitization or (k) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to any Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
          (b) For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to any Agent, any Lender or the Issuing Bank
on a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Section 12.15 Exculpation Provisions. Each of the parties hereto
specifically agrees that it has a duty to read this Agreement and the other Loan
Documents and agrees that it is charged with notice and knowledge of the terms
of this Agreement and the other Loan Documents; that it has in fact read this
Agreement and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Agreement; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the other Loan Documents; and has received
the advice of its attorney in entering into this Agreement and the other Loan
Documents; and that it recognizes that certain of the terms of this Agreement
and the other Loan Documents result in one party assuming the liability inherent
in some aspects of the transaction and relieving the other party of its
responsibility for such liability. Each party hereto agrees and covenants that
it will not contest the validity or

Revolving Credit Agreement – Page 86



--------------------------------------------------------------------------------



 



enforceability of any exculpatory provision of this Agreement and the other Loan
Documents on the basis that the party had no notice or knowledge of such
provision or that the provision is not “conspicuous.”
     Section 12.16 USA Patriot Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Act.
     Section 12.17 Release. THE BORROWER REPRESENTS AND WARRANTS THAT AS OF THE
DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS
TO ITS OR ANY OBLIGATED PARTIES’ OBLIGATIONS UNDER THE EXISTING CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE DOCUMENTATION RELATING TO THE
DEPOSIT AND CASH MANAGEMENT SERVICES. TO INDUCE THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS TO ENTER INTO THIS AGREEMENT, THE BORROWER AND, BY
THE EXECUTION OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, EACH GUARANTOR
WAIVES ANY AND ALL CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR
UNKNOWN, ARISING PRIOR TO THE DATE HEREOF AND HEREBY RELEASES THE ADMINISTRATIVE
AGENT, THE LENDERS, THE ISSUING BANK AND THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITY, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED WHICH THE BORROWER OR ANY
GUARANTOR EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED
PARTY ARISING PRIOR TO THE DATE HEREOF OR FROM OR IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY DOCUMENTATION RELATING TO THE DEPOSIT
AND CASH MANAGEMENT SERVICES OR THE TRANSACTIONS CONTEMPLATED THEREBY.
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

Revolving Credit Agreement – Page 87



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed as of the
day and year first above written.

                  BORROWER:    
 
                WCA WASTE CORPORATION    
 
           
 
  By:   /s/ Joseph J. Scarano, Jr.
 
Name: Joseph J. Scarano, Jr.    
 
      Title: Vice President    
 
                Address for Notices:    
 
                One Riverway, Suite 1400
Houston, Texas 77056
Facsimile No.: 713-292-2455
Telephone No.: 713-292-2400
Attention: Charles A. Casalinova    

Revolving Credit Agreement – Signature Page

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT, COLLATERAL
AGENT, ISSUING BANK AND LENDERS:    
 
                COMERICA BANK, individually, as Issuing Bank, as a Lender, as
Administrative Agent and as Collateral Agent    
 
           
 
  By:   /s/ Michael R. Schmidt
 
Michael R. Schmidt    
 
      Assistant Vice President    
 
                Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                500 Woodward Avenue, 5th Floor
Detroit, Michigan 48226    

Revolving Credit Agreement – Signature Page

 



--------------------------------------------------------------------------------



 



ANNEX I
LIST OF PERCENTAGE SHARES AND REVOLVING CREDIT COMMITMENTS

                              Percentage Share of Revolving Name of Lender  
Revolving Credit Commitments   Credit Commitments
Comerica Bank
  $ 100,000,000.00       100 %
 
               
TOTAL
  $ 100,000,000.00       100.00 %

Revolving Credit Agreement – Schedule 9.03

 